Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19   PageID.1   Page 1 of 142



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN

MARSHALL B. LLOYD, individually and on          No.
behalf of all others similarly situated,

                                  Plaintiff,    JURY TRIAL DEMANDED

v.

FORD MOTOR COMPANY, a Delaware
corporation,

                                Defendant.


                            CLASS ACTION COMPLAINT




010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19                                     PageID.2          Page 2 of 142




                                         TABLE OF CONTENTS
                                                                                                                       Page

         INTRODUCTION ......................................................................................... 1
         JURISDICTION ............................................................................................ 6
         VENUE .......................................................................................................... 7
         PARTIES ....................................................................................................... 8
                  Plaintiff ................................................................................................ 8
                  Marshall B. Lloyd................................................................................ 8
                  Defendant ............................................................................................ 9
                  Ford Motor Company .......................................................................... 9
         FACTUAL ALLEGATIONS ...................................................................... 10
                  Criminal Investigation ....................................................................... 19
                  Mechanism of Cheating .................................................................... 20
                  Ford’s History of Ford’s Cheating .................................................... 24
                  Scope of New Cheating ..................................................................... 26
                  Ford advertising ................................................................................. 27
                  Economic harm.................................................................................. 29
         TOLLING OF THE STATUTE OF LIMITATIONS ................................. 29
                  Discovery rule tolling ........................................................................ 29
                  Fraudulent concealment tolling ......................................................... 31
                  Estoppel ............................................................................................. 31
         CLASS ALLEGATIONS ............................................................................ 31
COUNT 1 VIOLATIONS OF THE TEXAS DECEPTIVE TRADE
    PRACTICES AND CONSUMER PROTECTION ACT (TEX.
    BUS. & COM. CODE § 17.4 ET SEQ.) ...................................................... 35
COUNT 2 VIOLATION OF THE ALABAMA DECEPTIVE TRADE
    PRACTICES ACT (ALA. CODE § 8-19-1 ET SEQ.) ................................ 40




                                                           -i-
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19                                  PageID.3         Page 3 of 142



COUNT 3 VIOLATION OF THE ALASKA UNFAIR TRADE
    PRACTICES AND CONSUMER PROTECTION ACT
    (ALASKA STAT. ANN. § 45.50.471 ET SEQ.) ........................................ 41
COUNT 4 VIOLATION OF THE ARIZONA CONSUMER FRAUD
    ACT (ARIZONA REV. STAT. § 44-1521 ET SEQ.) ................................. 43
COUNT 5 VIOLATION OF THE ARKANSAS DECEPTIVE TRADE
    PRACTICES ACT (ARK. CODE ANN. § 4-88-101 ET SEQ.) ................. 44
COUNT 6 VIOLATIONS OF THE CALIFORNIA UNFAIR
    COMPETITION LAW (CAL. BUS. & PROF. CODE § 17200
    ET SEQ.) ...................................................................................................... 46
COUNT 7 VIOLATIONS OF THE CALIFORNIA FALSE
    ADVERTISING LAW (CAL. BUS. & PROF. CODE § 17500 ET
    SEQ.) ............................................................................................................ 50
COUNT 8 BREACH OF CONTRACT (BASED ON CALIFORNIA
    LAW) ........................................................................................................... 53
COUNT 9 FRAUDULENT CONCEALMENT (BASED ON
    CALIFORNIA LAW).................................................................................. 54
COUNT 10 VIOLATIONS OF THE FLORIDA UNFAIR AND
    DECEPTIVE TRADE PRACTICES ACT (FLA. STAT.
    § 501.201 ET SEQ.) ..................................................................................... 60
COUNT 11 VIOLATION OF THE GEORGIA FAIR BUSINESS
    PRACTICES ACT (GA. CODE ANN. § 10-1-390 ET SEQ.) .................... 64
COUNT 12 VIOLATION OF THE GEORGIA UNIFORM
    DECEPTIVE TRADE PRACTICES ACT (GA. CODE. ANN
    § 10-1-370 ET SEQ.) ................................................................................... 65
COUNT 13 VIOLATION OF THE ILLINOIS CONSUMER FRAUD
    AND DECEPTIVE BUSINESS PRACTICES ACT (815 ILCS
    505/1, ET SEQ. AND 720 ILCS 295/1A) ................................................... 66
COUNT 14 BREACH OF CONTRACT (BASED ON ILLINOIS LAW) ........... 70
COUNT 15 FRAUDULENT CONCEALMENT (BASED ON
    ILLINOIS LAW) ......................................................................................... 71
COUNT 16 VIOLATION OF THE MASSACHUSETTS GENERAL
    LAW CHAPTER 93(A) (MASS. GEN. LAWS CH. 93A, § 1 ET
    SEQ.) ............................................................................................................ 76
COUNT 17 VIOLATION OF THE NEW JERSEY CONSUMER
    FRAUD ACT (N.J. STAT. ANN. § 56:8-1 ET SEQ.) ................................ 77
COUNT 18 FRAUD BY CONCEALMENT (BASED ON NEW
    JERSEY LAW) ............................................................................................ 78

                                                         - ii -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19                                  PageID.4         Page 4 of 142



COUNT 19 VIOLATION OF THE NEW YORK GENERAL
    BUSINESS LAW (N.Y. GEN. BUS. LAW §§ 349–350) .......................... 80
COUNT 20 VIOLATION OF THE OKLAHOMA CONSUMER
    PROTECTION ACT (OKLA. STAT. TIT. 15, § 751 ET SEQ.) ................ 82
COUNT 21 VIOLATION OF THE PENNSYLVANIA UNFAIR
    TRADE PRACTICES AND CONSUMER PROTECTION LAW
    (73 PA. CONS. STAT. § 201-1 ET SEQ.) .................................................. 84
COUNT 22 VIOLATION OF THE SOUTH CAROLINA UNFAIR
    TRADE PRACTICES ACT (S.C. CODE ANN. § 39-5-10 ET
    SEQ.) ............................................................................................................ 85
COUNT 23 VIOLATION OF THE UTAH CONSUMER SALE
    PRACTICES ACT (UTAH CODE ANN. § 13-11-1 ET SEQ.) ................. 86
COUNT 24 VIOLATION OF THE WEST VIRGINIA CONSUMER
    CREDIT AND PROTECTION ACT (W. VA. CODE § 46A-1-
    101 ET SEQ.) ............................................................................................... 87
                  Claims brought on behalf of the other state classes .......................... 90
COUNT 25 VIOLATION OF THE COLORADO CONSUMER
    PROTECTION ACT (COLO. REV. STAT. § 6-1-101 ET SEQ.) .............. 90
COUNT 26 VIOLATION OF THE CONNECTICUT UNFAIR TRADE
    PRACTICES ACT (CONN. GEN. STAT. § 42-110A ET SEQ.) ............... 91
COUNT 27 VIOLATION OF THE DELAWARE CONSUMER
    FRAUD ACT (DEL. CODE TIT. 6, § 2513 ET SEQ.) ............................... 92
COUNT 28 VIOLATION OF THE HAWAII ACT § 480-2(A) (HAW.
    REV. STAT. § 480 ET SEQ.) ...................................................................... 93
COUNT 29 VIOLATION OF THE IDAHO CONSUMER
    PROTECTION ACT (IDAHO CODE ANN. § 48-601 ET SEQ.).............. 94
COUNT 30 VIOLATION OF THE INDIANA DECEPTIVE
    CONSUMER SALES ACT (IND. CODE § 24-5-0.5-3) ............................ 96
COUNT 31 VIOLATION OF THE IOWA PRIVATE RIGHT OF
    ACTION FOR CONSUMER FRAUDS ACT (IOWA CODE
    § 714H.1 ET SEQ.) ...................................................................................... 98
COUNT 32 VIOLATION OF THE KANSAS CONSUMER
    PROTECTION ACT (KAN. STAT. ANN. § 50-623 ET SEQ.) ................. 99
COUNT 33 VIOLATIONS OF THE KENTUCKY CONSUMER
    PROTECTION ACT (KY. REV. STAT. § 367.110 ET SEQ.)................. 100
COUNT 34 VIOLATION OF THE LOUISIANA UNFAIR TRADE
    PRACTICES AND CONSUMER PROTECTION LAW (LA.
    REV. STAT. § 51:1401 ET SEQ.) ............................................................. 104
                                                         - iii -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19                                  PageID.5        Page 5 of 142



COUNT 35 FRAUDULENT CONCEALMENT (BASED ON
    LOUISIANA LAW) .................................................................................. 106
COUNT 36 VIOLATION OF THE MAINE UNFAIR TRADE
    PRACTICES ACT (ME. REV. STAT. ANN. TIT. 5, § 205-A ET
    SEQ.) .......................................................................................................... 107
COUNT 37 VIOLATION OF THE MARYLAND CONSUMER
    PROTECTION ACT (MD. CODE ANN., COM. LAW § 13-101
    ET SEQ.) .................................................................................................... 108
COUNT 38 VIOLATION OF THE MICHIGAN CONSUMER
    PROTECTION ACT (MICH. COMP. LAWS § 445.903 ET SEQ.) ........ 109
COUNT 39 VIOLATION OF THE MINNESOTA PREVENTION OF
    CONSUMER FRAUD ACT (MINN. STAT. § 325F.68 ET SEQ.).......... 110
COUNT 40 VIOLATION OF THE MINNESOTA DECEPTIVE
    TRADE PRACTICES ACT (MINN. STAT. § 325D.43-48 ET
    SEQ.) .......................................................................................................... 111
COUNT 41 VIOLATION OF THE MISSISSIPPI CONSUMER
    PROTECTION ACT (MISS. CODE. ANN. § 75-24-1 ET SEQ.) ............ 112
COUNT 42 VIOLATION OF THE MONTANA UNFAIR TRADE
    PRACTICES AND CONSUMER PROTECTION ACT OF 1973
    (MONT. CODE ANN. § 30-14-101 ET SEQ.) ......................................... 113
COUNT 43 VIOLATION OF THE NEBRASKA CONSUMER
    PROTECTION ACT (NEB. REV. STAT. § 59-1601 ET SEQ.) .............. 115
COUNT 44 VIOLATION OF THE NEVADA DECEPTIVE TRADE
    PRACTICES ACT (NEV. REV. STAT. § 598.0903 ET SEQ.) ............... 116
COUNT 45 VIOLATION OF THE NEW HAMPSHIRE CONSUMER
    PROTECTION ACT (N.H. REV. STAT. ANN. § 358-A:1 ET
    SEQ.) .......................................................................................................... 117
COUNT 46 VIOLATION OF THE NEW MEXICO UNFAIR TRADE
    PRACTICES ACT (N.M. STAT. ANN. § 57-12-1 ET SEQ.) .................. 118
COUNT 47 VIOLATION OF THE NORTH CAROLINA UNFAIR
    AND DECEPTIVE ACTS AND PRACTICES ACT (N.C. GEN.
    STAT. § 75-1.1 ET SEQ.).......................................................................... 120
COUNT 48 VIOLATION OF THE NORTH DAKOTA CONSUMER
    FRAUD ACT (N.D. CENT. CODE § 51-15-02) ...................................... 120
COUNT 49 VIOLATION OF THE OHIO CONSUMER SALES
    PRACTICES ACT (OHIO REV. CODE ANN. § 1345.01 ET
    SEQ.) .......................................................................................................... 121
COUNT 50 VIOLATION OF THE OREGON UNLAWFUL TRADE
    PRACTICES ACT (OR. REV. STAT. § 646.605 ET SEQ.) .................... 124
                                                         - iv -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19                               PageID.6        Page 6 of 142



COUNT 51 VIOLATION OF THE RHODE ISLAND UNFAIR
    TRADE PRACTICES AND CONSUMER PROTECTION ACT
    (R.I. GEN. LAWS § 6-13.1 ET SEQ.)....................................................... 125
COUNT 52 VIOLATION OF THE SOUTH DAKOTA DECEPTIVE
    TRADE PRACTICES AND CONSUMER PROTECTION LAW
    (S.D. CODIFIED LAWS § 37-24-6) ......................................................... 126
COUNT 53 VIOLATION OF THE VERMONT CONSUMER FRAUD
    ACT (VT. STAT. ANN. TIT. 9, § 2451 ET SEQ.) ................................... 127
COUNT 54 VIOLATION OF THE VIRGINIA CONSUMER
    PROTECTION ACT (VA. CODE ANN. § 59.1-196 ET SEQ.) ............... 128
COUNT 55 VIOLATION OF THE WASHINGTON CONSUMER
    PROTECTION ACT (WASH. REV. CODE ANN. § 19.86.010
    ET SEQ.) .................................................................................................... 129
COUNT 56 VIOLATION OF THE WISCONSIN DECEPTIVE TRADE
    PRACTICES ACT (WIS. STAT. § 110.18).............................................. 130
COUNT 57 VIOLATION OF THE WYOMING CONSUMER
    PROTECTION ACT (WYO. STAT. § 40-12-105 ET SEQ.) ................... 131
COUNT 58 BREACH OF EXPRESS WARRANTY ......................................... 132
COUNT 59 FRAUD ............................................................................................ 132
COUNT 60 NEGLIGENT MISREPRESENTATION ........................................ 133
COUNT 61 UNJUST ENRICHMENT................................................................ 134
REQUEST FOR RELIEF .................................................................................... 134
DEMAND FOR JURY TRIAL ........................................................................... 135




                                                        -v-
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19               PageID.7    Page 7 of 142



         Plaintiff, Marshall B. Lloyd, individually and on behalf of all others similarly

situated (the “Class”), alleges the following based upon the investigation of counsel,

the review of scientific papers, and the proprietary investigation of experts.

                                         INTRODUCTION

         1.       Plaintiff brings this class action and representative action for a Class

defined as:

                  “All persons who purchased or leased a Ford vehicle
                  whose EPA fuel economy ratings were less than the fuel
                  economy rating produced by the applicable federal test,
                  including but not limited to the model year 2019 Ford
                  Ranger truck.”

         2.       These vehicles are hereinafter referred to as the “Affected Vehicles,”

and include the 2019 Ford Ranger Truck, and on information and belief the F-150

series trucks, and may also include any and all other Ford vehicles. A mileage

“cheat device” is also likely included in all Affected Vehicles, whereby the

onboard trip meter continually misrepresents the vehicles’ poor mileage to conceal

it from vehicle owners, and maintains consistency with Ford’s misrepresentations

to the Environmental Protection Agency (EPA) during certification testing

regarding both the mileage and emissions of the Affected Vehicles.

         3.       Ford’s motives were twofold, (1) customers choose and pay a

premium for fuel efficiency and the resulting savings, and (2) less fuel burned




                                              -1-
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19                  PageID.8    Page 8 of 142



means less emissions, and therefore more profits under the U.S. environmental

regulations.

          4.      Plaintiff brings this lawsuit individually and on behalf of the Class

because Ford Motor Company engaged in fraudulent and deceptive conduct

regarding its fuel-efficiency testing practices, and Ford’s tangled web of deception

that includes a mileage cheat device. Ford’s calculated and intentionally wrongful

conduct recently caused the federal government to initiate a criminal investigation

into its practices.

          5.      Ford has admitted that its newest model of truck, the 2019 Ranger, is

the first model that should be investigated by the government. The popular Ford F-

150 appears to have the same issue. Indeed, Ford has not described the problem as

vehicle specific, and the Class may extend to other Ford vehicles.

          6.      Ford deliberately misrepresented or miscalculated certain road testing

factors during internal vehicle testing processes in order to report that its vehicles

were more fuel efficient than they actually were. In particular, Ford miscalculated

something called “Road Load,” which is the force that is imparted on a vehicle

while driving at a constant speed over a smooth, level surface from sources such as

tire rolling resistance, driveline losses, and aerodynamic drag.1 Ford’s internal lab




    1
        See Exhibit 1, https://iaspub.epa.gov/otaqpub/display_file.jsp?docid=34102&flag=1.

                                               -2-
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19               PageID.9    Page 9 of 142



tests did not account for these forces, which lead to better—and entirely

inaccurate—fuel economy projections.

         7.       Despite Ford’s own employees questioning its testing practices and

the calculations that Ford was utilizing for fuel economy ratings, at least by

September 2018,2 Ford took no action to correct the problems, or alert consumers

that their test methods were flawed and that consumers would not get the promised

fuel economy.

         8.       With respect to its 2019 Ford Ranger, Ford promised that its midsize

truck “will deliver with durability, capability and fuel efficiency, while also

providing in-city maneuverability and the freedom desired by many midsize

pickup truck buyers to go off the grid.”3 Ford also claimed that its “All-New Ford

Ranger Rated Most Fuel Efficient Gas-Powered Midsize Pickup in America.”4

“With EPA-estimated fuel economy ratings of 21 mpg city, 26 mpg highway and

23 mph combined, 2019 Ford Ranger is the most fuel efficient gas-powered

midsize pickup in America.”5 Ford claimed the 2019 Ranger “is the no-

compromise choice for power, technology, capability, and efficiency whether the


    2
     Exhibit 2, https://www.nytimes.com/2019/02/21/business/ford-
emissions.html?module=inline.
    3
     Exhibit 3, Statement from Todd Eckert, Ford Truck Group’s Marketing Manager,
https://thenewswheel.com/2019-ford-ranger-most-fuel-efficient/.
    4
     Exhibit 4, https://media.ford.com/content/fordmedia/fna/us/en/news/2018/12/11/ford-
ranger-rated-most-fuel-efficient-gas-powered-midsize-pickup.html.
   5
     Id.

                                            -3-
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19             PageID.10   Page 10 of 142



past is on road or off.”6 Ford knew that to sell the Ranger, it had to tout it had fuel-

efficiency, and a promise that was material to consumers.

         9.       There is no question that Ford used the fuel efficiency ratings as a

selling tool to entice consumers into purchasing the 2019 Ford Ranger. Indeed,

Ford promised that “[t]he adventure-ready 2019 Ford Ranger is the most fuel-

efficient gas-powered midsize pickup in America—providing a superior EPA-

estimated city fuel economy rating and an unsurpassed EPA-estimated combined

fuel economy rating versus the competition. The all-new Ranger has earned EPA-

estimated fuel economy ratings of 21 mpg city, 26 mpg highway and 23 mpg

combined for 4x2 trucks.”7 Ford claimed that “[t]his is the best-in-class EPA-

estimated city fuel economy rating of any gasoline-powered four-wheel-drive

midsize pickup and it is an unsurpassed EPA-estimated combined fuel economy

rating.”8

         10.      As explained in detail below, this is not what Ford delivered in the

2019 Ford Ranger. In contrast to Ford’s promises, scientifically valid testing has

revealed that the vehicles (i) are not as fuel efficient as promised (ii) not what a

reasonable consumer would expect; and (iii) are not what Ford had advertised.




    6
      Id.
    7
      Id.
    8
      Id.

                                             -4-
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.11   Page 11 of 142



Further, the vehicles’ promised power, fuel economy and efficiency, and towing

capacity is obtained only by altering the testing calculations.

         11.      Ford’s representations are deceptive and false, and Ford sold its 2019

Ford Rangers while omitting information that would be material to a reasonable

consumer, namely that Ford miscalculated factors during internal vehicle testing

processes in order to report that its vehicles were more fuel efficient than they

actually were, and discounting common real-world driving conditions.

         12.      Plaintiff alleges that the 2019 Ford Ranger model is affected by the

unlawful, unfair, deceptive, and otherwise defective fuel efficiency testing protocol

utilized by Ford. In addition, Ford markets the Affected Vehicles as “fuel

efficient” and “best-in-class” in fuel economy. Without manipulating its testing

procedures and ignoring common road conditions, Ford could not achieve the fuel

economy and range it promises.

         13.      Ford did not previously disclose to Plaintiff or Class members that in

real-world driving conditions, the Affected Vehicles cannot achieve high fuel

economy, power, and durability.

         14.      Ford never disclosed to consumers that it programs its testing

procedures to ignore certain conditions that are common to drivers. Ford never

disclosed that it prioritizes profits over providing accurate information to its

consumers. Ford never disclosed that the fuel economy of the Affected Vehicles


                                             -5-
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19              PageID.12    Page 12 of 142



did not deliver as stated, that the fuel economy fell below what a reasonable

consumer would expect, and that the fuel economy was materially overstated as

compared to what actually was the fuel economy rate in real-world driving

conditions.

         15.      Plaintiff brings this action individually and on behalf of all other

current and former owners or lessees of the Affected Vehicles. Plaintiff seeks

damages, injunctive relief, and equitable relief for Ford’s misconduct related to the

design, manufacture, marketing, sale, and lease of the Affected Vehicles, as

alleged in this Complaint.

                                          JURISDICTION
         16.      This Court has subject matter jurisdiction over this action under 28

U.S.C. § 1332 because Plaintiff and Defendants reside in different states. The

Court has supplemental jurisdiction over Plaintiff’s state law claims under 28

U.S.C. § 1367.

         17.      This Court also has original jurisdiction over this lawsuit pursuant to

28 U.S.C. § 1332(a)(1), as modified by the Class Action Fairness Act of 2005,

because Plaintiff and Defendants are citizens of different states; there are more

than 100 members of the Class (as defined herein); the aggregate amount in

controversy exceeds $5 million, exclusive of attorneys’ fees, interest, and costs;




                                              -6-
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19           PageID.13   Page 13 of 142



and Class members reside across the United States. The citizenship of each party is

described further below in the “Parties” section.

         18.      This Court has personal jurisdiction over Ford pursuant to 18 U.S.C.

§ 1965(b) & (d). This Court has personal jurisdiction over Ford because it has

minimum contacts with the United States, this judicial district, and this State, and it

intentionally availed itself of the laws of the United States and this state by

conducting a substantial amount of business throughout the state, including the

design, manufacture, distribution, testing, sale, lease, and/or warranty of Ford

vehicles in this State and District. At least in part because of Ford’s misconduct as

alleged in this lawsuit, the Affected Vehicles ended up on this state’s roads and in

dozens of franchise dealerships.

                                             VENUE

         19.      Venue is proper in this Court under 28 U.S.C. § 1391 because (i) Ford

conducts substantial business in this District and has intentionally availed itself of

the laws and markets of the United States and this District; and/or (ii) many of the

acts and transactions giving rise to this action occurred in this District, including,

inter alia, Ford’s decision-making, design, promotion, marketing, distribution, and

sale of the Affected Vehicles to Plaintiff in this District. Ford has its headquarters

and sells a substantial number of automobiles in this District, has dealerships

located throughout this District, and the misconduct occurred, in part, in this


                                            -7-
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.14   Page 14 of 142



District. Venue is also proper under 18 U.S.C. § 1965(a) because Ford is subject to

personal jurisdiction in this District, as alleged in the preceding paragraph, and

Ford has agents located in this District.

                                             PARTIES

         Plaintiff

         Marshall B. Lloyd

         20.      Plaintiff Marshall B. Lloyd, a Texas citizen and resident of San

Antonio, Bexar County, Texas. On or about February 20, 2019, he purchased a

new 2019 Ford Ranger pickup for approximately $36,000. Mr. Lloyd compared

the alleged fuel-efficiency of the Ranger with other similar trucks and selected the

Ranger truck based on Ford’s representations about the vehicle’s fuel-efficiency.

         21.      Plaintiff purchased the new Ranger crew cab Lariat XLT model, with

VIN 1FTER4EH9KLA12893, from Red McCombs Ford in San Antonio, Texas.

Plaintiff purchased and still owns this vehicle. Unbeknownst to Plaintiff at the

time the vehicle was purchased, it consumes more fuel than advertised. Upon

information and belief, the vehicle is also equipped with a cheat device, a computer

that misrepresents the mileage displayed on the trip meter. Ford’s unfair, unlawful,

and deceptive conduct in designing, testing, manufacturing, marketing, and selling

the vehicle with exaggerated fuel economy caused Plaintiff to suffer out-of-pocket

loss in the form of overpayment at the time of purchase, in addition to added fuel

costs. Ford knew about or recklessly disregarded the inaccurate fuel economy
                                             -8-
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.15    Page 15 of 142



representations, computer model, physical test cheating, and the mileage cheat

device included in the vehicle, but did not disclose such facts or their effects to

Plaintiff, so Plaintiff purchased his vehicle on the reasonable but mistaken belief

that his vehicle had better fuel economy than the competition, and would retain all

of its promised fuel economy and performance throughout its useful life. Plaintiff

selected and ultimately purchased his vehicle, in part, because of the stated “best in

class” fuel economy. Had Ford disclosed the true fuel economy and dubious

certifications of the vehicle, Plaintiff would not have purchased the vehicle or

would have paid less for it. Plaintiff and each Class member has suffered an

ascertainable loss as a result of Ford’s omissions and/or misrepresentations.

Neither Ford nor any of its agents, dealers, or other representatives informed

Plaintiff or Class members of the existence of a fuel economy cheat device or the

true fuel economy of the Affected Vehicles prior to purchase.

         Defendant

         Ford Motor Company

         22.      Ford Motor Company is a corporation doing business in all 50 states

and the District of Columbia, and is organized under the laws of the State of

Delaware, with its principal place of business in Dearborn, Michigan.

         23.      At all times relevant to this action, Ford manufactured, sold, and

warranted the Affected Vehicles throughout the United States. Ford and/or its


                                             -9-
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19           PageID.16   Page 16 of 142



agents, divisions, or subsidiaries designed, manufactured, and installed the

Affected Vehicles. Ford also developed and disseminated the owner’s manuals,

supplements, and warranty booklets, advertisements, and other promotional

materials relating to the Affected Vehicles, and Ford provided these to its

authorized dealers for the express purpose of having these dealers pass such

materials to potential purchasers at the point of sale. Ford also created, designed,

and disseminated information about the quality of the Affected Vehicles to various

agents of various publications for the express purpose of having that information

reach potential consumers.

                                  FACTUAL ALLEGATIONS
         24.      Ford deliberately miscalculated and misrepresented factors used in

vehicle certification testing in order to report that its vehicles used less fuel and

emitted less pollution than they actually did. The certification test related cheating

centers on the “Coast Down” testing and “Road Load” calculations.

         25.      Coast Down testing measures the forces working against the vehicle

by driving it up to speed, and then shifting to neutral, allowing it to coast down,

being slowed by forces such as wind resistance, rolling resistance of the tires, and

other forces working against the vehicle.

         26.      Ford miscalculated “Road Load,” which is a measure of those forces,

defined as the force that is imparted on a vehicle while driving at a constant speed


                                           - 10 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19             PageID.17     Page 17 of 142



over a smooth, level surface from sources such as tire rolling resistance, driveline

losses, and aerodynamic drag.9

         27.      This measure of forces acting against the vehicle during real-world

driving is critical to the simulation of actual driving when a vehicle is tested in the

laboratory. Ford’s internal lab tests did not account for these forces, which lead to

better—and entirely inaccurate—fuel economy projections, and claims that the

vehicles emitted less pollution than they emitted in reality.

         28.      Ford has admitted in September of 2018 several of its own employees

were questioning its computer modeling and physical test practices for certification

of fuel economy and emissions.10 Yet, Ford took no action to correct these

ongoing misrepresentations or to alert consumers.

         29.      Pressured by the pending governmental criminal investigation, Ford

has now stated that it will look into the testing of the 2019 Ranger truck before

looking at its other vehicles. When Ford released a statement regarding the

problem, truck blogger Andre Smirnov of TheFastLaneTruck.com drove the new

Ranger for 1,000 miles, from California to Colorado to test its real-world mileage,




    9
     See Exhibit 1, https://iaspub.epa.gov/otaqpub/display_file.jsp?docid=34102&flag=1.
   10
      Exhibit 2, https://www.nytimes.com/2019/02/21/business/ford-
emissions.html?module=inline.

                                            - 11 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19               PageID.18     Page 18 of 142



and found it achieved only 19.5 mpg, not the 24 mpg certified to the EPA for the

4x4 model.11

         30.      Having concluded that the actual performance of the Ranger was

“nowhere close” to the EPA rated mpg, in March of 2019, the truck blogger tested

the Ranger truck on The Fast Lane Truck’s 98-mile fuel economy loop.12 “[T]he

Ranger’s trip computer told us that the truck managed just over 25 mpg, though

our math at the fuel pump did not add up to the same number.”13 The highway

mileage was only one (1) mpg greater on the test loop than on its 1,000 mile drive.

The TFL test drivers were at a loss for words when they discovered a nearly four

(4) mpg discrepancy between the mileage reported on the Ranger’s trip meter and

what they measured at the pump (21.3 mpg actual versus 25.8 mpg on Ford’s trip

meter)14:




    11
       Exhibit 5, https://www.tfltruck.com/2019/02/real-world-2019-ford-ranger-fuel-economy-
here-is-the-unexpected-result-after-a-1000-mile-road-trip-video/.
    12
       Exhibit 14, https://www.tfltruck.com/2019/03/epa-says-the-new-ford-ranger-gets-24-mpg-
on-the-highway-but-what-does-it-really-get-at-70-mph-video/.
    13
       Id.
    14
       Exhibit 6, Video of the testing located at https://youtu.be/W6iLtygCC7Y, embedded in the
previously cited article at: https://www.tfltruck.com/2019/03/epa-says-the-new-ford-ranger-gets-
24-mpg-on-the-highway-but-what-does-it-really-get-at-70-mph-video/.

                                             - 12 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.19    Page 19 of 142




          31.     Thus, Ford has programmed its onboard computers with a mileage

cheat device to continue to lie about the vehicle’s fuel economy in order to

continually conceal the misrepresentation.

          32.     It appears that the popular F-150 also suffers from the same failure of

real-world fuel economy. The Car and Driver review of the 2019 F-150 states:

          “The EPA numbers say they deliver, but our real-world highway fuel-
          economy test says otherwise. The 375-hp V-6 with all-wheel drive
          achieved 19 mpg, and anticlimactic 4 mpg below its EPA rating.”15




    15
         Exhibit 7, https://www.caranddriver.com/ford/f-150.

                                               - 13 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19              PageID.20     Page 20 of 142



         33.      With respect to its 2019 Ford Ranger, Ford promised that is midsize

truck “will deliver with durability, capability and fuel efficiency, while also

providing in-city maneuverability and the freedom desired by many midsize

pickup truck buyers to go off the grid.”16 Ford also claimed that its “All-New Ford

Ranger Rated Most Fuel Efficient Gas-Powered Midsize Pickup in America.”17

“With EPA-estimated fuel economy ratings of 21 mpg city, 26 mpg highway and

23 mph combined, 2019 Ford Ranger is the most fuel efficient gas-powered

midsize pickup in America.”18 Ford claimed the 2019 Ranger “is the no-

compromise choice for power, technology, capability, and efficiency whether the

past is on road or off.”19 Ford knew that to sell the Ranger, it had to tout it as

having fuel-efficiency and reduced emissions, and that such promises were

material to consumers.

         34.      There is no question that Ford used the fuel efficiency ratings as a

sales tool to entice consumers into purchasing the 2019 Ford Ranger. Indeed, Ford

promised that “[t]he adventure-ready 2019 Ford Ranger is the most fuel-efficient

gas-powered midsize pickup in America—providing a superior EPA-estimated city



    16
       Exhibit 3, Statement from Todd Eckert, Ford Truck Group’s Marketing Manager,
https://thenewswheel.com/2019-ford-ranger-most-fuel-efficient/.
    17
      Exhibit 4, https://media.ford.com/content/fordmedia/fna/us/en/news/2018/12/11/ford-
ranger-rated-most-fuel-efficient-gas-powered-midsize-pickup.html.
   18
      Id.
   19
      Id.

                                             - 14 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.21    Page 21 of 142



fuel economy rating and an unsurpassed EPA-estimated combined fuel economy

rating versus the competition. The all-new Ranger has earned EPA-estimated fuel

economy ratings of 21 mpg city, 26 mpg highway and 23 mpg combined for 4x2

trucks.”20 Ford claimed that “[t]his is the best-in-class EPA-estimated city fuel

economy rating of any gasoline-powered four-wheel-drive midsize pickup and it is

an unsurpassed EPA-estimated combined fuel economy rating.”21

         35.      By cheating in the certification testing, and providing a mileage cheat

device in the vehicles, Ford made its Ranger trucks more appealing and

competitive in the marketplace, to the point of being named “best in class” and

driving up sales and profits.

         36.      Ford also reaped a double reward from this cheating. Cars and trucks

are one of the major sources of air pollution, which includes ozone, particulate

matter, and other smog-forming emissions. The health risks of air pollution are

extremely significant—poor air quality increases respiratory ailments like asthma

and bronchitis, heightens the risk of life-threatening conditions like cancer, and

burdens the American health care system with substantial medical costs.

Passenger cars and trucks are major contributors to pollution, producing significant

amounts of nitrogen oxides, carbon monoxide, and other pollution. The U.S.



    20
       Id.
    21
       Id.

                                            - 15 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.22    Page 22 of 142



government, through the EPA, has passed and enforced laws designed to protect

U.S. citizens from these pollutants and certain chemicals and agents known to

cause disease in humans.

         37.      The U.S. government, through the EPA, has passed and enforced laws

designed to protect United States citizens from pollution and, in particular, certain

chemicals and agents known to cause disease in humans. Automobile

manufacturers must abide by these laws and must adhere to EPA rules and

regulations.

         38.      The Clean Air Act has strict emissions standards for vehicles, and it

requires vehicle manufacturers to certify to the EPA that the vehicles sold in the

United States meet applicable federal emissions standards to control air pollution.

Every vehicle sold in the United States must be covered by an EPA-issued

certificate of conformity.

         39.      There is a very good reason that these laws and regulations exist,

particularly regarding vehicles with diesel engines: in 2012, the World Health

Organization declared vehicle emissions to be carcinogenic and about as dangerous

as asbestos.

         40.      Before introducing Affected Vehicles into the U.S. stream of

commerce (or causing the same), Ford is required to first apply for, and obtain, an

EPA-administered certificate of conformity (COC) certifying that the vehicle


                                            - 16 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19             PageID.23    Page 23 of 142



comported with the emissions standards for pollutants enumerated in 40 C.F.R. §§

86.1811-04, 86.1811-09, and 86.1811-10. The Clean Air Act expressly prohibits

automakers, like Ford, from introducing a new vehicle into the stream of

commerce without a valid COC from the EPA. Moreover, vehicles must be

accurately described in the COC application “in all material respects” to be

deemed covered by a valid COC. California’s emission standards are even more

stringent than those of the EPA. The California Air Resources Board (CARB), the

State of California’s regulator, requires a similar application from automakers to

obtain an Executive Order confirming compliance with California’s emission

regulations before allowing the vehicle onto California’s roads.

         41.      The United States has two sets of parallel standards that affect fuel

economy: (1) the corporate average fuel economy (CAFE) standards adopted by

the National Highway Traffic Safety Administration (NHTSA), an agency within

the Department of Transportation (DOT); and (2) greenhouse gas (GHG)

emissions standards adopted by the EPA.

         42.      Automobile manufacturers must abide by these laws and must adhere

to EPA rules and regulations. One of the major drivers of fuel efficiency

improvement are the Corporate Average Fuel Economy (CAFE) standards. These

requirements have nearly doubled the fuel efficiency of vehicles in the U.S. In

addition to the reduced health costs and human illness, CAFE standards are


                                             - 17 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19              PageID.24      Page 24 of 142



estimated to save each U.S. household approximately $2,000.00 per year in

reduced fuel consumption as of 2016. The Energy Independence and Security Act

(EISA) of 2007 mandated a 40% increase in fuel economy by 2020.

          43.     The largest emissions cheating scandals came from the diesel segment

of the industry, where the dirtiest fuels presented the greatest temptation to cheat.

The undersigned has also brought suit against Ford for its cheating on emissions in

more than 500,000 of its heavy-duty diesel trucks, and Volkswagen was caught

with its now infamous cheat devices in diesel vehicles.

          44.     But under the increasing federal standards, Ford also began to market

its gasoline powered vehicles as being cleaner, with high fuel economy. As the

Ford Ranger was out of the market for eight years, Ford took a targeted marketing

approach for the 2019 Ranger, focusing on “outdoorsy digital ads,” that pitched the

truck to outdoor adventurists.22 Ford capitalized on its fuel-efficiency as a selling

point over its competitors.23 Ford sought a strong re-entry of the Ranger into the

U.S. market by pitching it as amazingly fuel efficiency.

          45.     Ford’s representations are deceptive and false, and Ford sold its 2019

Ford Rangers while omitting information that would be material to a reasonable

consumer, namely that Ford provided inaccurate computer modeling and physical


    22
     Exhibit 8, https://adage.com/article/cmo-strategy/ford-takes-targeted-approach-ranger-
comeback/316801.
    23
         Exhibit 9, https://www.caranddriver.com/news/a25470574/2019-ford-ranger-pickup-mpg/.

                                             - 18 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.25    Page 25 of 142



testing for use in vehicle certification testing, and an onboard mileage cheat device,

in order to report that its vehicles had greater fuel efficiency and emitted less

pollution than they actually did.

         46.      Plaintiff alleges that the 2019 Ford Ranger model is affected by the

unlawful, unfair, deceptive, and otherwise defective fuel efficiency and emission

testing protocol, and mileage cheat device, utilized by Ford on the “Affected

Vehicles.”

         47.      Without manipulating its testing procedures and ignoring common

road conditions, Ford could not achieve the fuel economy and range it promises.

         48.      Ford did not previously disclose to Plaintiff or Class members that in

real-world driving conditions, the Affected Vehicles cannot achieve the fuel

economy as promised.

         Criminal Investigation

         49.      Ford Motor Company’s March 2019 Securities and Exchange

Commission filing revealed that it is under criminal investigation by the United

States Department of Justice for its emissions certification practices.24

         50.      Ford Motor Company is a leading auto manufacturer, having sold 2.5

million vehicles in 2018. Ford’s strategy has increasingly focused on the

manufacture and sale of larger gas-guzzling pickup trucks, sport utility vehicles


24
   Exhibit 10, Ford’s March 31, 2019 Quarterly Report to the SEC, at page 70:
https://www.sec.gov/Archives/edgar/data/37996/000003799619000026/f0331201910-q.htm.

                                            - 19 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19             PageID.26     Page 26 of 142



(SUVs), and vans. These vehicles are, of course, the most challenged by emissions

standards and fuel efficiency. Ford’s focus on this segment of the market created

an immense incentive to cheat.

         51.      In September of 2018, several Ford employees expressed concerns

about the testing practices at Ford pertaining to emissions and fuel-efficiency. In

February of 2019, Ford admitted it was looking into these concerns about its

“computer-modeling methods and calculations used to measure fuel economy and

emissions.”25 Kim Pittel, Ford’s vice president for sustainability, environment and

safety engineering, has admitted to the New York Times that these “calculations

[are] used in testing cars for fuel economy ratings and emissions certifications.”26

         Mechanism of Cheating

         52.      The Environmental Protection Agency (EPA) defines “Road load” as

follows:

         “the force imparted on a vehicle while driving at a constant speed over a
         smooth level surface from sources such as tire rolling resistance, driveline
         losses, and aerodynamic drag.”

EPA letter to manufacturers, titled: “Determination and Use of Vehicle Road-Load

Force and Dynamometer Settings.”27 These calculations are critical to laboratory



    25
       Exhibit 11, https://www.nytimes.com/2019/04/26/business/ford-emissions-criminal-
investigation.html.
    26
       Exhibit 2, https://www.nytimes.com/2019/02/21/business/ford-
emissions.html?module=inline.
    27
       Exhibit 1, https://iaspub.epa.gov/otaqpub/display_file.jsp?docid=34102&flag=1.

                                           - 20 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19           PageID.27     Page 27 of 142



fuel efficiency and emissions testing because the vehicle is placed on a

dynamometer, which is essentially a treadmill for cars.             When driving on a

dynamometer, the vehicle is stationary and does not experience the drag of air

against the vehicle; or of the resistance of the tire against the road surface; or the loss

of horsepower that occurs in the drivetrain of the vehicle, the friction, heat, drag, and

other various losses that occur between the engine and tires touching the road.




                       2017 Ford F-350 During Dynamometer Testing

         53.      Auto manufacturers use “coast down” tests of vehicles on the actual

roadway to help calculate variables to be utilized in conjunction with dynamometer

testing. Coast down testing provides data regarding aerodynamic drag, tire rolling

resistance, and drivetrain frictional losses and provides technical data used to

program the test dynamometers that generate EPA fuel economy and emissions

ratings. In a coast down test, a vehicle is brought to a high speed on a flat, straight

                                           - 21 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19           PageID.28   Page 28 of 142



road and then set coasting in neutral until it slows to a low speed. By recording the

time the vehicle takes to slow down, it is possible to model the forces affecting the

vehicle. Coast down tests are governed by tests developed by the Society of

Automotive of Engineers (SAE). SAE developed a standard procedure (J2263-Dec

2008) to perform road load measurement using coast down testing, and a standard

procedure (J1263-Mar 2010) to perform and road load measurement and

dynamometer simulation using coast down testing, and the current government-

approved standard for road load measurement using onboard anemometry and

coast down testing technique is SAE International Standard J2263. These

standards must be followed by federal regulation. The data relating to speed and

distance are recorded by special instruments, and to account for various factors that

might affect the results. The test produces data that identifies or maps the drag and

other forces acting on the vehicle in the real world.

         54.      A coast down requires planning, data collection, and data processing,

but offers many opportunities for manipulation of the data. Data variability and

error can be controlled, but several factors must be considered under SAE

standards, including calculation of the mass of the vehicle, tire pressure, weather,

and environmental factors (e.g., wind speed, air temperature, humidity, and

barometric pressure), aerodynamic factors, and road surface, as well as experiment

design and methodology, measurement errors, data acquisition systems, and


                                            - 22 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.29    Page 29 of 142



vehicle qualifications. The SAE procedure on coast down testing includes an

appendix with FORTRAN code that processes experimental velocity data and

produces a mathematical vehicle force model.

         55.      The protocol specifies all conditions under which the engine is tested,

including lab temperature and vehicle conditions. Most importantly, the test cycle

defines the vehicle speed over time that is used to simulate a typical driving

scenario. An example of a driving cycle is shown in Figure A. This graph

represents the FTP-75 (Federal Test Procedure) cycle that has been created by the

EPA and is used for emission certification and fuel economy testing of passenger

vehicles in the United States. The cycle simulates an urban route with frequent

stops. The cycle lasts 1,877 seconds (about 31 minutes) and covers a distance of

11.04 miles (17.77 km) at an average speed of 21.2 mph (34.12 km/h).

                                          Figure A




                                            - 23 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.30    Page 30 of 142



         56.      To assess conformance, these tests are carried out on a chassis

dynamometer, a fixture that holds a car in place while allowing its driven wheels to

turn (a treadmill for cars) with varying resistance meant to simulate the actual load

on the engine during on-road driving. Fuel consumption and emissions are

measured during the test and compared to an emissions standard that defines the

maximum pollutant levels that can be released during such a test. In the United

States, emissions standards are managed on a national level by the EPA. In

addition, California has its own emissions standards that are defined and enforced

by CARB. California standards are also adopted by a number of other states

(“Section 177” states).28 Together with California, these states cover a significant

fraction of the U.S. market, making them a de facto second national standard.

         57.      Ford’s resulting certifications and representations of mileage and

emissions are misrepresentations.

         Ford’s History of Ford’s Cheating

         58.      Ford is the granddaddy of emissions cheaters. The recent

Volkswagen emissions cheating debacle is definitely not the first. In 1973, Ford

and Volkswagen were caught in the EPA’s first investigation into emission

cheating devices.


    28
     Those states are: Connecticut, Maine, Maryland, Massachusetts, New Jersey, New Mexico,
New York, Oregon, Pennsylvania, Rhode Island, Vermont, Washington, Delaware, Georgia, and
North Carolina.

                                            - 24 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19               PageID.31      Page 31 of 142



         59.      Ford was caught again in 1998, using a cheat device in 60,000

Econoline vans, which resulted in a multi-million-dollar settlement with the

EPA.29

         60.      Ford was caught just last year, cheating on emissions certification for

over 500,000 heavy-duty diesel trucks. Ford was sued by the undersigned firm for

this cheat method, and the litigation is ongoing.

         61.      But Ford learned the wrong lesson from getting caught. Ford may be

shifting away from cheating the government with cheat devices, finding an easier

target for its fraud. Ford is increasingly misrepresenting the fuel efficiency of its

vehicles, which is a more indirect way of cheating on emissions requirements.

Through computer modeling, Ford constructs a fuel efficiency for each vehicle that

does not exist in the real world.

         62.      Ford over-stated the fuel efficiency of its Ford Fusion and C-MAX

hybrid vehicles and was sued for it. As a result, “[i]n 2013 and 2014, it lowered

the gas mileage ratings on several hybrid cars by one to seven miles per gallon.”30




    29
       Exhibit 12, “VW Emissions ‘Defeat Device’ Isn’t the First” 9/24/15 article in Autoweek:
https://autoweek.com/article/car-news/vw-emissions-defeat-device-isnt-first.
    30
       Exhibit 2, https://www.nytimes.com/2019/02/21/business/ford-
emissions.html?module=inline.

                                             - 25 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19               PageID.32      Page 32 of 142



         63.      This would prove to be the tip of the iceberg. Ford was not only

misrepresenting the fuel efficiency of these extremely fuel-efficient vehicles. Ford

had developed a way to over-state the fuel efficiency of any vehicle.

         Scope of New Cheating

         64.      Ford’s computer modeling cheat method is not limited to the Ranger

truck. Ford’s recent SEC filing describes the problem as a “potential concern

involving its “U.S. emissions certification process.”31 Ford states that “The first

vehicle we are evaluating is the 2019 Ranger; we are assessing additional vehicles

as well.” 32 At this time , the class is defined as all owners and lessors of 2019

Ford Ranger. Because the F-150 is similarly failing to measure up to its advertised

mileage, the cheating likely includes the F-150. The class is likely to be expanded,

and could potentially include all Ford vehicles certified for sale in the U.S. for a

number of years.

         65.      Put simply, Plaintiff and all members of the proposed Class paid a

premium for their fuel efficient and supposedly environmentally friendly vehicles,

and were harmed by being sold vehicles that do not perform as advertised. Plaintiff


    31
       Exhibit 10, Ford’s March 31, 2019 SEC filing at p. 70:
https://www.sec.gov/Archives/edgar/data/37996/000003799619000026/f0331201910-q.htm.
    32
       Exhibit 13, February 21, 2019 statement by Kim Pittel at Ford’s Media Center, titled “Ford
Investigating Process for U.S. Emissions Certification Concerning Road Load.”
http://www.campaign.ford.com/content/fordmedia/fna/us/en/news/2019/02/21/ford-
investigating-process-for-us-emissions-certification-conc.html



                                             - 26 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.33   Page 33 of 142



and members of the Class were thus injured at the point of sale and throughout

their ownership of the vehicle, as they would not have purchased or leased the

vehicles (or at the very least would have paid far less for them) if Ford had

truthfully disclosed their actual performance.

         Ford advertising

         66.      Even after Ford employees had come forward about the cheating,

Ford’s media center touted the 2019 Ranger truck as having amazing performance

without compromise, and the claims of its fuel efficiency are front and center:




        With EPA-estimated fuel economy ratings of 21 mpg city, 26 mpg highway
         and 23 mpg combined, 2019 Ford Ranger is the most fuel-efficient gas-
         powered midsize pickup in America




                                          - 27 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19              PageID.34     Page 34 of 142



December 11, 2018 Ford Media Press Release titled, “Adventure Further: All-New

Ford Ranger Rated Most Fuel-Efficient Gas-Powered Midsize Pickup in

America.”33

         67.      Ford’s claim of most fuel efficient in its class is repeated in sales

brochures for the 2019 Ranger:




    33
      Exhibit 4, https://media.ford.com/content/fordmedia/fna/us/en/news/2018/12/11/ford-
ranger-rated-most-fuel-efficient-gas-powered-midsize-pickup.html

                                             - 28 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.35   Page 35 of 142




         Economic harm

         68.      As a result of Defendant’s unfair, deceptive, and/or fraudulent

business practices, Plaintiff did not receive the fuel efficiency that was advertised.

On top of the premium he paid for this vehicle, consumers will also continually be

required to purchase more fuel than the vehicle was represented to require. And

Plaintiff and the proposed members of the Class will not be able to “Adventure

Farther” on a tank of gas as advertised.

         69.      Additionally, the use of more fuel results in the emission of more

pollutants. Owners and/or lessees of the Affected Vehicles have suffered losses in

money and/or property. Had Plaintiff and Class members known of the lower fuel

economy and higher emissions at the time they purchased or leased their Affected

Vehicles, or had they known of the effects on fuel economy if the emissions were

not manipulated, they would not have purchased or leased those vehicles, or would

have paid substantially less for the vehicles than they did and would not have paid

a premium.

                       TOLLING OF THE STATUTE OF LIMITATIONS

         Discovery rule tolling

         70.      Class members had no way of knowing about Ford’s deception with

respect to the Affected Vehicles’ performance in real-world driving. To be sure,

Ford continues to market the Affected Vehicles, including the 2019 Ranger, with

false representations of its fuel efficiency. The Affected Vehicles also contain a
                                            - 29 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19             PageID.36    Page 36 of 142



computerized mileage “cheat device” that constantly misrepresents the fuel

efficiency to consumers as they drive.

         71.      Within the period of any applicable statutes of limitation, Plaintiff and

members of the proposed Class could not have discovered through the exercise of

reasonable diligence that Ford was concealing the conduct complained of herein

and misrepresenting the company’s true position with respect to the performance

of the Affected Vehicles.

         72.      Plaintiff and the other Class members did not discover, and did not

know of, facts that would have caused a reasonable person to suspect that Ford did

not report information within its knowledge to federal and state authorities, its

dealerships, or consumers; nor would a reasonable and diligent investigation have

disclosed that Ford had concealed information about the true emissions of the

Affected Vehicles, which was discovered by Plaintiff only shortly before this

action was filed. Nor in any event would such an investigation on the part of

Plaintiff and other Class members have disclosed that Ford valued profits over

truthful marketing and compliance with the law.

         73.      For these reasons, all applicable statutes of limitation have been tolled

by operation of the discovery rule with respect to claims as to the Affected

Vehicles.




                                             - 30 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19              PageID.37    Page 37 of 142




         Fraudulent concealment tolling

         74.      All applicable statutes of limitation have also been tolled by Ford’s

knowing and active fraudulent concealment and denial of the facts alleged herein

throughout the period relevant to this action.

         75.      Instead of disclosing its fuel economy and emissions testing scheme,

Ford continues to falsely represent that the Affected Vehicles have higher fuel

economy and lower emissions than advertised.

         Estoppel
         76.      Ford was under a continuous duty to disclose to Plaintiff and the other

Class members the true character, quality, and nature of the Affected Vehicles’

fuel efficiency and emissions.

         77.      Ford knowingly, affirmatively, and actively concealed or recklessly

disregarded the true nature, quality, and character of the fuel efficiency and

emissions in the Affected Vehicles, and continues to do so in its advertising and

brochures for continued sale of these vehicles.

         78.      Based on the foregoing, Ford is estopped from relying on any statutes

of limitations in defense of this action.

                                     CLASS ALLEGATIONS

         79.      Plaintiff brings this action on behalf of himself and as a class action,

pursuant to the provisions of Rules 23(a) and (b)(3) of the Federal Rules of Civil

Procedure, on behalf of the following class (collectively, the “Class”):
                                             - 31 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19             PageID.38    Page 38 of 142




                  All persons who purchased or leased a Ford vehicle whose
                  EPA fuel economy ratings were less than the fuel economy
                  rating produced by the applicable federal test, including,
                  but not limited to, the model year 2019 Ford Ranger truck.
The class is likely to also include all F-150 trucks, and other vehicles, as well as

other model year vehicles. Plaintiff reserves the right to amend the proposed class

after additional information is received from Ford Motor Company in discovery.

         80.      Excluded from the Class are individuals who have personal injury

claims resulting from the high emissions in the Affected Vehicles. Also excluded

from the Class are Ford and its subsidiaries and affiliates; all persons who make a

timely election to be excluded from the Class; governmental entities; the Judge to

whom this case is assigned and his/her immediate family; and Plaintiff’s counsel.

Plaintiff reserves the right to revise the Class definition based upon information

learned through discovery.

         81.      Certification of Plaintiff’s claims for class-wide treatment is

appropriate because Plaintiff can prove the elements of his claims on a class-wide

basis using the same evidence as would be used to prove those elements in

individual actions alleging the same claim.

         82.      This action has been brought and may be properly maintained on

behalf of the Class proposed herein under Federal Rule of Civil Procedure 23.

         83.      Numerosity. Federal Rule of Civil Procedure 23(a)(1): The members

of the Class are so numerous and geographically dispersed that individual joinder


                                             - 32 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.39    Page 39 of 142



of all Class members is impracticable. For purposes of this complaint, Plaintiff

alleges that there are in excess of an estimated 800,000 or more vehicles in the

Class. The precise number of Class members is unknown to Plaintiff but may be

ascertained from Ford’s books and records. Class members may be notified of the

pendency of this action by recognized, Court-approved notice dissemination

methods, which may include U.S. Mail, electronic mail, Internet postings, and/or

published notice.

         84.      Commonality and Predominance: Federal Rule of Civil Procedure

23(a)(2) and 23(b)(3): This action involves common questions of law and fact,

which predominate over any questions affecting individual Class members,

including, without limitation:

                  a)   Whether Ford and engaged in the conduct alleged herein;

                  b)   Whether Ford designed, advertised, marketed, distributed,
                       leased, sold, or otherwise placed Affected Vehicles into the
                       stream of commerce in the United States;

                  c)   Whether Ford provided false information to consumers
                       regarding the fuel efficiency and emissions of the Affected
                       Vehicles;

                  d)   Whether Ford provided false information to the EPA regarding
                       the fuel efficiency and emissions of the Affected Vehicles;

                  e)   Whether Ford knew, and for how long, that the testing
                       certifying the fuel efficiency and emissions of the Affected
                       Vehicles was tainted by inaccurate information;




                                           - 33 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.40   Page 40 of 142



                  f)    Whether Ford intentionally designed, manufactured, marketed,
                        and distributed Affected Vehicles with misleading fuel
                        efficiency and emissions ratings;

                  g)    Whether Plaintiff and the other Class members overpaid for
                        their vehicles at the point of sale; and

                  h)    Whether Plaintiff and the other Class members are entitled to
                        damages and other monetary relief and, if so, in what amount.

         85.      Typicality: Federal Rule of Civil Procedure 23(a)(3): Plaintiff’s

claims are typical of the other Class members’ claims because, among other things,

all Class members were comparably injured through Ford’s wrongful conduct as

described above.

         86.      Adequacy: Federal Rule of Civil Procedure 23(a)(4): Plaintiff is an

adequate Class representative because his interests do not conflict with the interests

of the other members of the Class he seeks to represent; Plaintiff has retained

counsel competent and experienced in complex class action litigation; and Plaintiff

intends to prosecute this action vigorously. Plaintiff’s counsel have been pioneers

in uncovering emissions misconduct, including doing so in the diesel Ford,

Mercedes, General Motors, and FCA emissions cases. The Class’s interests will be

fairly and adequately protected by Plaintiff and his counsel.

         87.      Superiority: Federal Rule of Civil Procedure 23(b)(3): A class action

is superior to any other available means for the fair and efficient adjudication of

this controversy, and no unusual difficulties are likely to be encountered in the


                                            - 34 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.41    Page 41 of 142



management of this class action. The damages or other financial detriment suffered

by Plaintiff and the other Class members are relatively small compared to the

burden and expense that would be required to individually litigate their claims

against Ford, so it would be impracticable for the members of the Classes to

individually seek redress for Ford’s wrongful conduct. Even if Class members

could afford individual litigation, the court system could not. Individualized

litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the

class action device presents far fewer management difficulties and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision

by a single court.

                                           COUNT 1
                       VIOLATIONS OF THE TEXAS DECEPTIVE TRADE
                       PRACTICES AND CONSUMER PROTECTION ACT
                           (TEX. BUS. & COM. CODE § 17.4 ET SEQ.)
         88.      Plaintiff realleges and incorporates by reference all paragraphs alleged

herein.

         89.      This claim is brought by Plaintiff on behalf of Texas purchasers who

are members of the Class.

         90.      Plaintiff and the Texas Class members are individuals with assets of

less than $25 million (or are controlled by corporations or entities with less than

$25 million in assets). See Tex. Bus. & Com. Code § 17.41.

                                            - 35 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19             PageID.42    Page 42 of 142



         91.      The Texas Deceptive Trade Practices-Consumer Protection Act

(“Texas DTPA”) provides a private right of action to a consumer where the

consumer suffers economic damage as the result of either (i) the use of false,

misleading, or deceptive act or practice specifically enumerated in Tex. Bus. &

Com. Code § 17.46(b); or (ii) “an unconscionable action or course of action by any

person.” Tex. Bus. & Com. Code § 17.50(a)(2) & (3). The Texas DTPA declares

several specific actions to be unlawful, including: “(5) Representing that goods or

services have sponsorship, approval, characteristics, ingredients, uses, benefits, or

qualities that they do not have”; “(7) Representing that goods or services are of a

particular standard, quality, or grade, or that goods are of a particular style or

model, if they are of another”; and “(9) advertising goods or services with intent

not to sell them as advertised.” An “unconscionable action or course of action”

means “an act or practice which, to a consumer’s detriment, takes advantage of the

lack of knowledge, ability, experience, or capacity of the consumer to a grossly

unfair degree.” Tex. Bus. & Com. Code § 17.45(5). As detailed herein, Ford has

engaged in an unconscionable action or course of action and thereby caused

economic damages to the Texas Class.

         92.      In the course of business, Ford willfully failed to disclose and actively

concealed the conduct discussed herein and otherwise engaged in activities with a

tendency or capacity to deceive. Ford also engaged in unlawful trade practices by


                                             - 36 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19             PageID.43    Page 43 of 142



employing deception, deceptive acts or practices, fraud, misrepresentations, or

concealment, suppression, the use of a mileage cheat device, and/or omission of

any material fact with intent that others rely upon such concealment, suppression,

or omission, in connection with the sale of Affected Vehicles.

         93.      Ford’s unfair or deceptive acts or practices were likely to and did in

fact deceive reasonable consumers, including Plaintiff and the other Texas Class

members, about the true performance of the Affected Vehicles, the lower fuel

economy, the shorter range of the vehicle due to its lower fuel economy, and the

increased environmental impact of Ford vehicles, and the true value of the

Affected Vehicles.

         94.      Ford intentionally and knowingly misrepresented material facts

regarding the Affected Vehicles with intent to mislead Plaintiff and the Texas

Class.

         95.      Ford knew or should have known that their conduct violated the Texas

DTPA.

         96.      Ford owed Plaintiff and Texas Class members a duty to disclose the

performance, fuel mileage, and true environmental impact of the Affected

Vehicles, because Ford:

                  a.    Possessed exclusive knowledge that they were

                        selling and distributing Affected Vehicles


                                             - 37 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19             PageID.44   Page 44 of 142



                        throughout the United States that did not perform

                        as advertised and contained a mileage cheat

                        device;

                  b.    Intentionally concealed the foregoing from

                        Plaintiff and the Texas Class; and/or

                  c.    Made incomplete representations about the

                        environmental friendliness, fuel mileage, towing

                        capacity, and performance of the Affected

                        Vehicles while purposefully withholding material

                        facts from Plaintiff and the Texas Class that

                        contradicted these representations.

         97.      Because Ford fraudulently concealed the lower mileage of the

Affected Vehicles, the value of the Affected Vehicles has greatly diminished. In

light of the stigma attached to the Affected Vehicles by Ford’s conduct, they are

now worth significantly less than they otherwise would be.

         98.      Ford’s omissions and/or misrepresentations about the fuel

consumption of the Affected Vehicles were material to Plaintiff and the Texas

Class.

         99.      Plaintiff and the Texas Class suffered ascertainable loss caused by

Ford’s misrepresentations and their concealment of and failure to disclose material


                                            - 38 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.45    Page 45 of 142



information. Class members who purchased the Affected Vehicles either would

have paid less for their vehicles or would not have purchased or leased them at all

but for Ford’s violations of the Texas DTPA.

         100. Ford had an ongoing duty to all Ford customers to refrain from unfair

and deceptive practices under the Texas DTPA. All owners of Affected Vehicles

suffered ascertainable loss in the form of the diminished value of their vehicle as a

result of Ford’s deceptive and unfair acts and practices made in the course of

Ford’s business.

         101. Ford’s violations present a continuing risk to Plaintiff as well as to the

general public. Ford’s unlawful acts and practices complained of herein affect the

public interest.

         102. As a direct and proximate result of Ford’s violations of the Texas

DTPA, Plaintiff and the Texas Class have suffered injury-in-fact and/or actual

damage.

         103. On May 6, 2019, Plaintiff sent a letter complying with Tex. Bus. &

Com. Code Ann. § 17.505 to Ford.

         104. Plaintiff seeks monetary relief against Ford measured as actual

damages in an amount to be determined at trial, treble damages for Ford’s knowing

violations of the Texas DTPA, and any other just and proper relief available under

the Texas DTPA.


                                          - 39 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.46    Page 46 of 142



         105. Alternatively, or additionally, pursuant to Tex. Bus. & Com. Code

§ 17.50(b)(3) & (4), Plaintiff are also entitled to disgorgement or to rescission or to

any other relief necessary to restore any money or property that was acquired from

them based on violations of the Texas DTPA or which the Court deems proper.

                                        COUNT 2
                   VIOLATION OF THE ALABAMA DECEPTIVE TRADE
                                  PRACTICES ACT
                            (ALA. CODE § 8-19-1 ET SEQ.)
         106. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         107. This claim is included here for notice purposes only. Once the

statutory notice period has expired, Plaintiff will amend his complaint to bring this

claim on behalf of Alabama purchasers who are members of the Class.

         108. The Alabama Deceptive Trade Practices Act (Alabama DTPA)

declares several specific actions to be unlawful, including: “engaging in any other

unconscionable, false, misleading, or deceptive act or practice in the conduct of

trade or commerce.” ALA. CODE § 8-19-5.

         109. Plaintiff and Alabama Class members are “consumers” within the

meaning of ALA. CODE. § 8-19-3(2).

         110. Plaintiff, Alabama Class members, and Ford are “persons” within the

meaning of ALA. CODE § 8-19-3(3).




                                         - 40 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.47   Page 47 of 142



         111. Ford was and is engaged in “trade or commerce” within the meaning

of ALA. CODE § 8-19-3(8).

         112. Pursuant to ALA. CODE § 8-19-10, Plaintiff will amend to seek

monetary relief against Ford measured as the greater of (a) actual damages in an

amount to be determined at trial and (b) statutory damages in the amount of $100

for each plaintiff.

         113. Plaintiff also will amend to seek an order enjoining Ford’s unfair,

unlawful, and/or deceptive practices, attorneys’ fees, and any other just and proper

relief available under ALA. CODE. § 8-19-1, et seq.

         114. On May 6, 2019, Plaintiff sent a letter complying with ALA. CODE § 8-

19-10(e) to Ford. Should Ford fail to remedy its unlawful conduct within the

requisite period, Plaintiff will amend to seek all damages and relief to which they

are entitled.

                                        COUNT 3
              VIOLATION OF THE ALASKA UNFAIR TRADE PRACTICES
                       AND CONSUMER PROTECTION ACT
                     (ALASKA STAT. ANN. § 45.50.471 ET SEQ.)
         115. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         116. This claim is included here for notice purposes only. Once the

statutory notice period has expired, Plaintiff will amend his complaint to bring this

claim on behalf of Alaska purchasers who are members of the Class.

                                         - 41 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.48   Page 48 of 142



         117. The Alaska Unfair Trade Practices and Consumer Protection Act

(Alaska CPA) declared unfair methods of competition and unfair or deceptive acts

or practices in the conduct of trade or commerce unlawful, including “using or

employing deception, fraud, false pretense, false promise, misrepresentation, or

knowingly concealing, suppressing, or omitting a material fact with intent that

others rely upon the concealment, suppression or omission in connection with the

sale or advertisement of goods or services whether or not a person has in fact been

misled, deceived or damaged.” ALASKA STAT. ANN. § 45.50.471.

         118. Pursuant to ALASKA STAT ANN. § 45.50.531, Plaintiff will amend his

Complaint to seek monetary relief against Ford measured as the greater of (a) three

times the actual damages in an amount to be determined at trial or (b) $500 for

each plaintiff.

         119. Plaintiff also will amend to seek an order enjoining Ford’s unfair,

unlawful, and/or deceptive practices pursuant to ALASKA STAT. ANN.

§ 45.50.535(b)(1), attorneys’ fees, and any other just and proper relief available

under the Alaska CPA.

         120. Plaintiff sent a letter on May 6, 2019 complying with ALASKA STAT.

ANN. § 45.50.535(b)(1) to Ford.




                                         - 42 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.49    Page 49 of 142



                                        COUNT 4
                VIOLATION OF THE ARIZONA CONSUMER FRAUD ACT
                      (ARIZONA REV. STAT. § 44-1521 ET SEQ.)
         121. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         122. This claim is brought by Plaintiff on behalf of Arizona purchasers

who are members of the Class.

         123. The Arizona Consumer Fraud Act (Arizona CFA) provides that “[t]he

act, use or employment by any person of any deception, deceptive act or practice,

fraud . . . , misrepresentation, or concealment, suppression or omission of any

material fact with intent that others rely upon such concealment, suppression or

omission, in connection with the sale . . . of any merchandise whether or not any

person has in fact been misled, deceived or damaged thereby, is declared to be an

unlawful practice.” ARIZ. REV. STAT. § 44-1522(A). Ford failed to disclose that the

Affected Vehicles contained a cheat device, they do not provide the fuel efficiency

that was advertised and certified, they contain a mileage cheat device that

continually lies to the consumer, and their mileage is far worse than a reasonable

consumer would expect given the premium paid for these vehicles.

         124. Ford, Plaintiff, and Arizona Class members are “persons” within the

meaning of the Arizona CFA, ARIZ. REV. STAT. § 44-1521(6).




                                         - 43 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.50   Page 50 of 142



         125. Each Affected Vehicle at issue is “merchandise” within the meaning

of ARIZ. REV. STAT. § 44-1521(5).

         126. Ford’s conduct, as set forth above, occurred in the conduct of trade or

commerce.

         127. Pursuant to the Arizona CFA, Plaintiff seeks monetary relief against

Ford in an amount to be determined at trial. Plaintiff also seeks punitive damages

because Ford engaged in aggravated and outrageous conduct with an evil mind.

         128. Plaintiff also seeks an order enjoining Ford’s unfair, unlawful, and/or

deceptive practices, attorneys’ fees, and any other just and proper relief available

under the Arizona CFA.

                                        COUNT 5
                   VIOLATION OF THE ARKANSAS DECEPTIVE TRADE
                                 PRACTICES ACT
                         (ARK. CODE ANN. § 4-88-101 ET SEQ.)
         129. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         130. This claim is brought by Plaintiff on behalf of Arkansas purchasers

who are members of the class.

         131. The Arkansas Deceptive Trade Practices Act (Arkansas DTPA)

prohibits “[d]eceptive and unconscionable trade practices,” which include but are

not limited to “[e]ngaging in any . . . unconscionable false, or deceptive act or

practice in business, commerce, or trade.” ARK. CODE. ANN. § 4-88-107(a)(10).

                                         - 44 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.51   Page 51 of 142



The Arkansas DTPA also prohibits, in connection with the sale or advertisement of

any goods, “(1) the act, use, or employment by any person of any deception, fraud,

or pretense; or (2) the concealment, suppression, or omission of any material fact

with intent that other rely upon the concealment, suppression, or omission.” ARK

CODE. ANN. § 4-88-108. Ford failed to disclose that the Affected Vehicles

contained a cheat device, they do not provide the fuel efficiency that was

advertised and certified, and their mileage is far worse than a reasonable consumer

would expect given the premium paid for these vehicles.

         132. Ford, Plaintiff, and Arkansas Class members are “persons” within the

meaning of ARK. CODE. ANN. § 4-88-102(5).

         133. Each Affected Vehicle at issue constitutes “goods” within the

meaning of ARK. CODE ANN. § 4-88-102(4).

         134. Plaintiff seeks monetary relief against Ford in an amount to be

determined at trial. Plaintiff also seeks punitive damages because Ford acted

wantonly in causing Plaintiff’s and Arkansas Class members’ injuries, or with such

a conscious indifference to the consequences that malice may be inferred.

         135. Plaintiff also seeks an order enjoining Ford’s unfair, unlawful, and/or

deceptive practices, attorneys’ fees, and any other just and proper relief available

under the Arkansas DTPA.




                                         - 45 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.52   Page 52 of 142



                                           COUNT 6
                            VIOLATIONS OF THE CALIFORNIA
                               UNFAIR COMPETITION LAW
                         (CAL. BUS. & PROF. CODE § 17200 ET SEQ.)
         136. Plaintiff incorporates by reference all paragraphs as though fully set

forth herein.

         137. This claim is brought by Plaintiff on behalf of California purchasers

who are members of the Class.

         138. California’s Unfair Competition Law (UCL), CAL. BUS. & PROF.

CODE § 17200 et seq., proscribes acts of unfair competition, including “any

unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue

or misleading advertising.”

         139. Ford’s conduct, as described herein, was and is in violation of the

UCL. Ford’s conduct violates the UCL in at least the following ways:

                  i.     By failing to disclose that the NOx reduction system in the

Affected Vehicles turns off or is limited during normal driving conditions;

                  ii.    By selling and leasing Affected Vehicles that suffer from a

defective emission control system and that emit high levels of pollutants under

normal driving conditions;

                  iii.   By knowingly and intentionally concealing from Plaintiff and

the other California Class members that the Affected Vehicles contained a cheat

device, they do not provide the fuel efficiency that was advertised and certified,

                                            - 46 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19           PageID.53    Page 53 of 142



and their mileage is far worse than a reasonable consumer would expect given the

premium paid for these vehicles.;

                  iv.   By failing to disclose that fuel economy is achieved with

manipulation of the computer trip meter;

                  v.    By marketing the Affected Vehicles as fuel efficient vehicles;

and

                  vi.   By violating other California laws, including California

consumer protection laws.

         140. Ford intentionally and knowingly misrepresented material facts

regarding the Affected Vehicles with an intent to mislead Plaintiff and the Class.

         141. In purchasing or leasing the Affected Vehicles, Plaintiff and the other

California Class members were deceived by Ford’s failure to disclose that the

Affected Vehicles contained a cheat device, they do not provide the fuel efficiency

that was advertised and certified, and their mileage is far worse than a reasonable

consumer would expect given the premium paid for these vehicles.

         142. Plaintiff and California Class members reasonably relied upon Ford’s

false misrepresentations. They had no way of knowing that Ford’s representations

were false and gravely misleading. As alleged herein, Ford engaged in extremely

sophisticated methods of deception. Plaintiff and California Class members did

not, and could not, unravel Ford’s deception on their own.


                                           - 47 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.54    Page 54 of 142



         143. Ford knew or should have known that its conduct violated the UCL.

         144. Ford owed Plaintiff and the Class a duty to disclose the truth about its

fuel efficiency manipulation because Ford:

                  i.     Possessed exclusive knowledge that it manipulated the

certification testing and onboard display of mileage;

                  ii.    Intentionally concealed the foregoing from Plaintiff and the

Class; and/or

                  iii.   Made incomplete representations that it manipulated the

certification testing and onboard display of mileage in the Affected Vehicles to

misrepresent the fuel economy, while purposefully withholding material facts from

Plaintiff and the Class that contradicted these representations.

         145. Ford had a duty to disclose that the Affected Vehicles contained a

cheat device, they do not provide the fuel efficiency that was advertised and

certified, and their mileage is far worse than a reasonable consumer would expect

given the premium paid for these vehicles.

         146. Ford’s conduct proximately caused injuries to Plaintiff and the other

California Class members.

         147. Plaintiff and the other California Class members were injured and

suffered ascertainable loss, injury-in-fact, and/or actual damage as a proximate

result of Ford’s conduct in that Plaintiff and the other California Class members


                                            - 48 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.55    Page 55 of 142



overpaid for the Affected Vehicles, and/or the Affected Vehicles have suffered a

diminution in value. These injuries are the direct and natural consequence of

Ford’s misrepresentations and omissions.

         148. Ford’s violations present a continuing risk to Plaintiff as well as to the

general public. Ford’s unlawful acts and practices complained of herein affect the

public interest.

         149. Ford’s misrepresentations and omissions alleged herein caused

Plaintiff and the other California Class members to make their purchases or leases

of the Affected Vehicles. Absent those misrepresentations and omissions, Plaintiff

and the other California Class members would not have purchased or leased these

vehicles, would not have purchased or leased the Affected Vehicles at the prices

they paid, and/or would have purchased or leased less expensive alternative

vehicles that did not contain the mileage cheat device and reduced fuel economy of

the Affected Vehicles.

         150. Accordingly, Plaintiff and the other California Class members have

suffered injury in fact, including lost money or property, as a result of Ford’s

misrepresentations and omissions.

         151. Plaintiff requests that this Court enter such orders or judgments as

may be necessary to restore to Plaintiff and members of the Class any money it

acquired by unfair competition, including restitution and/or restitutionary


                                          - 49 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.56     Page 56 of 142



disgorgement, as provided in CAL. BUS. & PROF. CODE § 17203 and CAL. CIV.

CODE § 3345; and for such other relief as may be appropriate.

                                        COUNT 7
          VIOLATIONS OF THE CALIFORNIA FALSE ADVERTISING LAW
                  (CAL. BUS. & PROF. CODE § 17500 ET SEQ.)
         152. Plaintiff incorporates by reference all paragraphs as though fully set

forth herein.

         153. This claim is brought by Plaintiff on behalf of California purchasers

who are members of the Class.

         154. CAL. BUS. & PROF. CODE § 17500 states: “It is unlawful for any . . .

corporation . . . with intent directly or indirectly to dispose of real or personal

property . . . to induce the public to enter into any obligation relating thereto, to

make or disseminate or cause to be made or disseminated . . . from this state before

the public in any state, in any newspaper or other publication, or any advertising

device, . . . or in any other manner or means whatever, including over the Internet,

any statement . . . which is untrue or misleading, and which is known, or which by

the exercise of reasonable care should be known, to be untrue or misleading.” Ford

failed to disclose that the Affected Vehicles contained a cheat device, they do not

provide the fuel efficiency that was advertised and certified, and their mileage is

far worse than a reasonable consumer would expect given the premium paid for

these vehicles.


                                         - 50 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.57    Page 57 of 142



         155. Ford caused to be made or disseminated through California and the

United States, through advertising, marketing and other publications, statements

that were untrue or misleading, and which were known, or which by the exercise of

reasonable care should have been known to Ford, to be untrue and misleading to

consumers, including Plaintiff and the other California Class members.

         156. Ford has violated § 17500 because the misrepresentations and

omissions regarding the functionality and fuel efficiency of the Affected Vehicles

as set forth in this Complaint were material and likely to deceive a reasonable

consumer.

         157. Plaintiff and the other California Class members have suffered an

injury in fact, including the loss of money or property, as a result of Ford’s unfair,

unlawful, and/or deceptive practices. In purchasing or leasing their Affected

Vehicles, Plaintiff and the other California Class members relied on the

misrepresentations and/or omissions of Ford with respect to the functionality and

fuel economy of the Affected Vehicles. Had Plaintiff and the other California

Class members known this, they would not have purchased or leased the Affected

Vehicles and/or paid as much for them. Accordingly, Plaintiff and the other

California Class members overpaid for the Affected Vehicles.

         158. All of the wrongful conduct alleged herein occurred, and continues to

occur, in the conduct of Ford’s business. Ford’s wrongful conduct is part of a


                                        - 51 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.58    Page 58 of 142



pattern or generalized course of conduct that is still perpetuated and repeated, both

in the State of California and nationwide.

         159. The facts concealed and omitted by Ford to Plaintiff and the other

California Class members are material in that a reasonable consumer would have

considered them to be important in deciding whether to purchase or lease the

Affected Vehicles or pay a lower price. Had Plaintiff and the other California Class

members known of the lower fuel economy or onboard mileage cheat device at the

time they purchased or leased the Affected Vehicles, they would not have

purchased or leased those vehicles, or would have paid substantially less for the

vehicles than they did.

         160. Plaintiff has provided Ford with notice of its violations of the CLRA

pursuant to CAL. CIV. CODE § 1782(a). The notice was transmitted to Ford on May

6, 2019.

         161. Plaintiff’s and the other California Class members’ injuries were

proximately caused by Ford’s fraudulent and deceptive business practices.

         162. Therefore, Plaintiff and the other California Class members are

entitled to equitable and monetary relief under the CLRA.

         163. Plaintiff, individually and on behalf of the other California Class

members, request that this Court enter such orders or judgments as may be

necessary to restore to Plaintiff and the other California Class members any money


                                          - 52 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.59    Page 59 of 142



Ford acquired by unfair competition, including restitution and/or restitutionary

disgorgement, and for such other relief as may be appropriate.

                                        COUNT 8
                               BREACH OF CONTRACT
                            (BASED ON CALIFORNIA LAW)
         164. Plaintiff incorporates by reference all paragraphs as though fully set

forth herein.

         165. This claim is brought by Plaintiff on behalf of California purchasers

who are members of the Class.

         166. Ford’s misrepresentations and omissions alleged herein, including

Ford’s failure to disclose the existence of the Affected Vehicles’ onboard fuel

efficiency cheat device and lower fuel economy than advertised and certified,

caused Plaintiff and the other California Class members to make their purchases or

leases of the Affected Vehicles. Absent those misrepresentations and omissions,

Plaintiff and the other California Class members would not have purchased or

leased the Affected Vehicles, would not have purchased or leased the Affected

Vehicles at the prices they paid, and/or would have purchased or leased less

expensive alternative vehicles that did not contain the reduced mileage or fuel

efficiency cheat device. Accordingly, Plaintiff and the other California Class

members overpaid for the Affected Vehicles and did not receive the benefit of their

bargain.


                                         - 53 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.60    Page 60 of 142



         167. Each and every sale or lease of an Affected Vehicle constitutes a

contract between Ford and the purchaser or lessee. Ford breached these contracts

by selling or leasing to Plaintiff and the other California Class members defective

Affected Vehicles and by misrepresenting or failing to disclose that the Affected

Vehicles contained a cheat device, they do not provide the fuel efficiency that was

advertised and certified, and their mileage is far worse than a reasonable consumer

would expect given the premium paid for these vehicles..

         168. As a direct and proximate result of Ford’s breach of contract, Plaintiff

and the Class have been damaged in an amount to be proven at trial, which shall

include, but is not limited to, all compensatory damages, incidental and

consequential damages, and other damages allowed by law.

                                        COUNT 9
                            FRAUDULENT CONCEALMENT
                            (BASED ON CALIFORNIA LAW)
         169. Plaintiff incorporates by reference all paragraphs as though fully set

forth herein.

         170. This claim is brought by Plaintiff on behalf of California purchasers

who are members of the Class.

         171. Ford intentionally concealed the fact that the Affected Vehicles

contained a cheat device, they do not provide the fuel efficiency that was

advertised and certified, and their mileage is far worse than a reasonable consumer


                                         - 54 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.61   Page 61 of 142



would expect given the premium paid for these vehicles, and Ford acted with

reckless disregard for the truth and denied Plaintiff and the other California Class

members information that is highly relevant to their purchasing decision.

         172. Ford further affirmatively misrepresented to Plaintiff in advertising

and other forms of communication, including standard and uniform material

provided with each car, that the Affected Vehicles it was selling had no significant

defects, had the advertised and certified fuel efficiency, and did reveal the

existence of a mileage cheat device.

         173. Ford knew these representations were false when made.

         174. The Affected Vehicles purchased or leased by Plaintiff and the other

Class members were, in fact, defective, with reduced fuel efficiency and a fuel

efficiency cheat device.

         175. Ford had a duty to disclose that the Affected Vehicles contained a

cheat device, they do not provide the fuel efficiency that was advertised and

certified, and their mileage is far worse than a reasonable consumer would expect

given the premium paid for these vehicles, because Plaintiff and the other

California Class members relied on Ford’s material representations or omissions of

fact that the Affected Vehicles they were purchasing were fuel efficient and free

from defects.




                                         - 55 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.62   Page 62 of 142



         176. As alleged in this Complaint, at all relevant times, Ford has held out

the Affected Vehicles to be fuel efficient. Ford disclosed certain details about the

Affected Vehicles, but nonetheless, Ford intentionally failed to disclose the

important facts concerning the lack of fuel efficiency and existence of a fuel

efficiency cheat device, making other disclosures about the fuel efficiency

deceptive.

         177. The truth about the lack of fuel efficiency and Ford’s manipulations of

certifications and inclusion of a fuel efficiency defeat device was known only to

Ford; Plaintiff and the California Class members did not know of these facts and

Ford actively concealed these facts from Plaintiff and California Class members.

         178. Plaintiff and California Class members reasonably relied upon Ford’s

deception. They had no way of knowing that Ford’s representations were false

and/or misleading. As consumers, Plaintiff and California Class members did not,

and could not, unravel Ford’s deception on their own. Rather, Ford intended to

deceive Plaintiff and California Class members by concealing the true facts about

the Affected Vehicles’ lack of fuel efficiency.

         179. Ford also concealed and suppressed material facts concerning what is

evidently the true culture of Ford—one characterized by an emphasis on profits

and sales above compliance with federal and state clean air laws and emissions

regulations that are meant to protect the public and consumers. It also emphasized


                                         - 56 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.63    Page 63 of 142



profits and sales above the trust that Plaintiff and California Class members placed

in its representations.

         180. Ford’s false representations were material to consumers, because they

concerned the fuel efficiency of the Affected Vehicles, and also because the

representations played a significant role in the value of the vehicles. As Ford well

knew, its customers, including Plaintiff and California Class members, highly

valued that the vehicles they were purchasing or leasing were fuel efficient, and

they paid accordingly.

         181. Ford had a duty to disclose that the Affected Vehicles contained a

cheat device, they do not provide the fuel efficiency that was advertised and

certified, and their mileage is far worse than a reasonable consumer would expect

given the premium paid for these vehicles, because details of the true facts were

known and/or accessible only to Ford, because Ford had exclusive knowledge as to

such facts, and because Ford knew these facts were not known to or reasonably

discoverable by Plaintiff or California Class members. Ford also had a duty to

disclose because it made general affirmative representations about the qualities of

its vehicles with respect to fuel efficiency, which were misleading, deceptive, and

incomplete without the disclosure of the additional facts set forth above regarding

the actual mileage of its vehicles. Having volunteered to provide information to

Plaintiff and California Class members, Ford had the duty to disclose not just the


                                         - 57 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.64    Page 64 of 142



partial truth, but the entire truth. These omitted and concealed facts were material

because they directly impact the value of the Affected Vehicles purchased or

leased by Plaintiff and California Class members. Whether an automobile is fuel

efficient and whether it accurately measures its own gasoline consumption are

material concerns to a consumer. Ford represented to Plaintiff and California Class

members that they were purchasing or leasing fuel efficient vehicles, when in fact

the Affected Vehicles do not perform as advertised and certified and do not

accurately report their own fuel consumption.

         182. Ford actively concealed and/or suppressed these material facts, in

whole or in part, to pad and protect its profits and to avoid the perception that its

vehicles were not fuel efficient or low emissions, which perception would hurt the

brand’s image and cost Ford money, and it did so at the expense of Plaintiff and

California Class members.

         183. Ford has still not made full and adequate disclosures, and continues to

defraud Plaintiff and California Class members by concealing material information

regarding the fuel efficiency of its Affected Vehicles.

         184. Plaintiff and California Class members were unaware of the omitted

material facts referenced herein, and they would not have acted as they did if they

had known of the concealed and/or suppressed facts, in that they would not have

purchased purportedly fuel efficient vehicles manufactured by Ford, and/or would


                                         - 58 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.65    Page 65 of 142



have taken other affirmative steps in light of the information concealed from them.

Plaintiff’s and California Class members’ actions were justified. Ford was in

exclusive control of the material facts, and such facts were not generally known to

the public, Plaintiff, or California Class members.

         185. Because of the concealment and/or suppression of the facts, Plaintiff

and Class members have sustained damage because they own vehicles that are

diminished in value as a result of Ford’s concealment of the true fuel consumption

of the Affected Vehicles and Ford’s failure to timely disclose this defect or the

cheat device, and the serious issues engendered by Ford’s corporate policies. Had

Plaintiff and California Class members been aware of the true fuel consumption

facts with regard to the Affected Vehicles, and the Company’s disregard for the

truth and compliance with applicable federal and state law and regulations,

Plaintiff and Class members who purchased or leased Affected Vehicles would

have paid less for their vehicles or would not have purchased or leased them at all.

         186. The value of Plaintiff’s and California Class members’ vehicles has

diminished as a result of Ford’s fraudulent concealment of the true fuel economy

of the Affected Vehicles and their use of a mileage cheat device, all of which has

greatly tarnished the Ford brand name attached to Plaintiff’s and California Class

members’ vehicles and made any reasonable consumer reluctant to purchase any of




                                         - 59 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.66    Page 66 of 142



the Affected Vehicles, let alone pay what otherwise would have been fair market

value for the vehicles.

         187. Accordingly, Ford is liable to Plaintiff and California Class members

for damages in an amount to be proven at trial.

         188. Ford’s acts were done wantonly, maliciously, oppressively,

deliberately, with intent to defraud, and in reckless disregard of Plaintiff’s and

California Class members’ rights and the representations that Ford made to them in

order to enrich Ford. Ford’s conduct warrants an assessment of punitive damages

in an amount sufficient to deter such conduct in the future, which amount is to be

determined according to proof.

                                      COUNT 10
   VIOLATIONS OF THE FLORIDA UNFAIR AND DECEPTIVE TRADE
                        PRACTICES ACT
                  (FLA. STAT. § 501.201 ET SEQ.)
         189. Plaintiff incorporates by reference all preceding allegations as though

fully set forth herein.

         190. Plaintiff brings this Count on behalf of the Florida Subclass.

         191. Plaintiff and the Subclass are “consumers” within the meaning of

Florida Unfair and Deceptive Trade Practices Act (Florida UDTPA), FLA. STAT.

§ 501.203(7).

         192. Defendants engaged in “trade or commerce” within the meaning of

FLA. STAT. § 501.203(8).

                                         - 60 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19           PageID.67    Page 67 of 142



         193. Florida’s Deceptive and Unfair Trade Practices Act prohibits “[u]nfair

methods of competition, unconscionable acts or practices, and unfair or deceptive

acts or practices in the conduct of any trade or commerce.” FLA. STAT.

§ 501.204(1). Defendants participated in unfair and deceptive trade practices that

violated the Florida UDTPA as described herein. Defendant engaged in unfair

methods of competition, unconscionable acts or practices, and unfair or deceptive

acts or practices as defined in FLA. STAT. § 501.204(1). Defendant’s conduct

offends established public policy, is immoral, unethical, oppressive, unscrupulous,

or substantially injurious to consumers, and is likely to mislead consumers.

         194. Accordingly, the Defendant engaged in unfair methods of

competition, unconscionable acts or practices, and unfair or deceptive acts or

practices, including representing that Affected Vehicles have characteristics, uses,

benefits, and qualities which they do not have; representing that Affected Vehicles

are of a particular standard and quality when they are not; failing to reveal a

material fact, the omission of which tends to mislead or deceive the consumer, and

which fact could not reasonably be known by the consumer; making a

representation of fact or statement of fact material to the transaction such that a

person reasonably believes the represented or suggested state of affairs to be other

than it actually is; and failing to reveal facts that are material to the transaction in

light of representations of fact made in a positive manner.


                                          - 61 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.68   Page 68 of 142



         195. Plaintiff and Subclass members reasonably relied upon the

Defendant’s false misrepresentations. They had no way of knowing that the

Defendant’s representations were false and gravely misleading. As alleged herein,

the Defendant engaged in extremely sophisticated methods of deception. Plaintiff

and Subclass members did not, and could not, unravel the Defendant’s deception

on their own.

         196. The Defendant’s actions as set forth above occurred in the conduct of

trade or commerce.

         197. The Defendant’s unfair or deceptive acts or practices were likely to

and did in fact deceive reasonable consumers.

         198. The Defendant intentionally and knowingly misrepresented material

facts regarding the Affected Vehicles with an intent to mislead Plaintiff and the

Subclass.

         199. The Defendant knew or should have known that their conduct violated

the Florida UDTPA.

         200. The Defendant owed Plaintiff and the Subclass a duty to disclose the

truth about their emissions systems manipulation because the Defendant:

                  a.   Possessed exclusive knowledge that they manipulated the fuel

mileage tests;




                                          - 62 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.69    Page 69 of 142



                  b.   Intentionally concealed the foregoing from Plaintiff and the

Subclass; and/or

                  c.   Made incomplete representations that they manipulated the fuel

mileage tests in the Affected Vehicles to turn off or limit effectiveness in normal

driving conditions, while purposefully withholding material facts from Plaintiff

and the Subclass that contradicted these representations.

         201. The Defendant’s conduct proximately caused injuries to Plaintiff and

the other Subclass members.

         202. Plaintiff and the other Subclass members were injured and suffered

ascertainable loss, injury-in-fact, and/or actual damage as a proximate result of the

Defendant’s conduct in that Plaintiff and the other Subclass members overpaid for

their Affected Vehicles and did not receive the benefit of their bargain. These

injuries are the direct and natural consequence of the Defendant’s

misrepresentations and omissions.

         203. The Defendant’s violations present a continuing risk to Plaintiff as

well as to the general public. The Defendant’s unlawful acts and practices

complained of herein affect the public interest.

         204. Accordingly, the Defendant is liable to Plaintiff and Subclass

members for damages in an amount to be proven at trial.




                                          - 63 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.70    Page 70 of 142



                                       COUNT 11
                         VIOLATION OF THE GEORGIA FAIR
                             BUSINESS PRACTICES ACT
                          (GA. CODE ANN. § 10-1-390 ET SEQ.)
         205. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         206. This claim is included here for notice purposes only. Once the

statutory notice period has expired, Plaintiff will amend his complaint to bring this

claim on behalf of Georgia purchasers who are members of the Class.

         207. The Georgia Fair Business Practices Act (Georgia FBPA) declares

“[u]nfair or deceptive acts or practices in the conduct of consumer transactions and

consumer acts or practices in trade or commerce” to be unlawful, GA. CODE. ANN.

§ 101-393(b), including but not limited to “representing that goods or services have

sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

they do not have”; “[r]epresenting that goods or services are of a particular

standard, quality, or grade . . . if they are of another”; and “[a]dvertising goods or

services with intent not to sell them as advertised and certified.” GA. CODE. ANN.

§ 10-1-393(b).

         208. Plaintiff and Georgia Class members are “consumers” within the

meaning of GA. CODE. ANN. § 10-1-393(b).

         209. Ford engaged in “trade or commerce” within the meaning of GA.

CODE. ANN. § 10-1-393(b).

                                         - 64 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.71    Page 71 of 142



         210. Once the statutory notice period has expired, Plaintiff will amend to

seek damages and exemplary damages (for intentional violations) per GA. CODE.

ANN. § 10-1-399(a).

         211. Plaintiff will also amend to seek an order enjoining Ford’s unfair,

unlawful, and/or deceptive practices, attorneys’ fees, and any other just and proper

relief available under the Georgia FBPA per GA. CODE. ANN. § 10-1-399.

         212. On May 6, 2019, Plaintiff sent a letter complying with GA. CODE

ANN. § 10-1-399(b) to Ford.

                                       COUNT 12
                       VIOLATION OF THE GEORGIA UNIFORM
                         DECEPTIVE TRADE PRACTICES ACT
                          (GA. CODE. ANN § 10-1-370 ET SEQ.)
         213. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         214. This claim is brought by Plaintiff on behalf of Georgia purchasers

who are members of the Class.

         215. Georgia’s Uniform Deceptive Trade Practices Act (Georgia UDTPA)

prohibits “deceptive trade practices,” which include “representing that goods or

services have sponsorship, approval, characteristics, ingredients, uses, benefits, or

quantities that they do not have”; “[r]epresenting that goods or services are of a

particular standard, quality, or grade . . . if they are of another”; and “[a]dvertising




                                         - 65 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.72    Page 72 of 142



goods or services with intent not to sell them as advertised and certified.” GA.

CODE ANN. § 10-1-393(b).

         216. Ford, Plaintiff, and Georgia Class members are “persons” within the

meaning of GA. CODE ANN. § 10-1-371(5).

         217. The Plaintiff seeks an order enjoining Ford’s unfair, unlawful, and/or

deceptive practices, attorneys’ fees, and any other just and proper relief available

under GA. CODE ANN. § 10-1-373.

                                        COUNT 13
                VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND
                       DECEPTIVE BUSINESS PRACTICES ACT
                    (815 ILCS 505/1, ET SEQ. AND 720 ILCS 295/1A)
         218. Plaintiff incorporates by reference all paragraphs as though fully set

forth herein.

         219. This claim is brought on behalf of the Illinois Class members.

         220. Ford is a “person” as that term is defined in 815 ILCS 505/1(c).

         221. Plaintiff and the Illinois Class members are “consumers” as that term

is defined in 815 ILCS 505/1(e).

         222. The Illinois Consumer Fraud and Deceptive Business Practices Act

(Illinois CFA) prohibits “unfair or deceptive acts or practices, including but not

limited to the use or employment of any deception, fraud, false pretense, false

promise, misrepresentation or the concealment, suppression or omission of any

material fact, with intent that others rely upon the concealment, suppression or

                                         - 66 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.73    Page 73 of 142



omission of such material fact … in the conduct of trade or commerce … whether

any person has in fact been misled, deceived or damaged thereby.” 815 ILCS

505/2.

         223. In the course of Ford’s business, it willfully failed to disclose and

actively concealed that the Affected Vehicles have much lower fuel economy than

represented or than a reasonable consumer would expect in light of Ford’s

advertising campaign, and that the Affected Vehicles contain a fuel efficiency

cheat device. Accordingly, Ford engaged in unfair or deceptive acts or practices,

including but not limited to the use or employment of any deception, fraud, false

pretense, false promise, misrepresentation or the concealment, suppression or

omission of any material fact, with intent that others rely upon the concealment,

suppression or omission of such material fact in the conduct of trade or commerce

as prohibited by the Illinois CFA.

         224. In purchasing or leasing the Affected Vehicles, Plaintiff and the other

Illinois Class members were deceived by Ford’s failure to disclose the actual fuel

economy or presence of a cheat device in the Affected Vehicles.

         225. Plaintiff and Illionis Class members reasonably relied upon Ford’s

false misrepresentations. They had no way of knowing that Ford’s representations

were false and gravely misleading. As alleged herein, Ford engaged in extremely




                                          - 67 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19           PageID.74    Page 74 of 142



sophisticated methods of deception. Plaintiff and Illinois Class members did not,

and could not, unravel Ford’s deception on their own.

         226. Ford’s actions as set forth above occurred in the conduct of trade or

commerce.

         227. Ford’s unfair or deceptive acts or practices were likely to and did in

fact deceive reasonable consumers.

         228. Ford intentionally and knowingly misrepresented material facts

regarding the Affected Vehicles with an intent to mislead Plaintiff and the Class.

         229. Ford knew or should have known that its conduct violated the Illinois

CFA.

         230. Ford owed Plaintiff and the Class a duty to disclose the truth about its

fuel certification manipulation because Ford:

                  a.   Possessed exclusive knowledge that it manipulated the testing,
                       certification, and onboard vehicle reporting of fuel efficiency;

                  b.   Intentionally concealed the foregoing from Plaintiff and the
                       Class; and/or

                  c.   Made incomplete representations that it manipulated the
                       certification testing and failed to disclose the true fuel economy
                       or presence of a fuel efficiency cheat device in the Affected
                       Vehicles, while purposefully withholding material facts from
                       Plaintiff and the Class that contradicted these representations.

         231. Ford had a duty to disclose that the Affected Vehicles contained a

cheat device, they do not provide the fuel efficiency that was advertised and

certified, and their mileage is far worse than a reasonable consumer would expect
                                           - 68 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.75    Page 75 of 142



given the premium paid for these vehicles, because Plaintiff and the other Illinois

Class members relied on Ford’s material representations that the Affected Vehicles

they were purchasing were fuel efficient, and free from defects.

         232. Ford’s conduct proximately caused injuries to Plaintiff and the other

Illinois Class members.

         233. Plaintiff and the other Illinois Class members were injured and

suffered ascertainable loss, injury-in-fact, and/or actual damage as a proximate

result of Ford’s conduct in that Plaintiff and the other Illinois Class members

overpaid for the Affected Vehicles and did not receive the benefit of their bargain,

and their Affected Vehicles have suffered a diminution in value. These injuries are

the direct and natural consequence of Ford’s misrepresentations and omissions.

         234. Ford’s violations present a continuing risk to Plaintiff as well as to the

general public. Ford’s unlawful acts and practices complained of herein affect the

public interest.

         235. Pursuant to 815 ILCS 505/10a(a), Plaintiff and the Illinois Class

members seek monetary relief against Ford in the amount of actual damages, as

well as punitive damages because Ford acted with fraud and/or malice and/or was

grossly negligent.

         236. Plaintiff also seeks punitive damages, attorneys’ fees, and any other

just and proper relief available under 815 ILCS § 505/1, et seq. A copy of this


                                          - 69 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.76       Page 76 of 142



Complaint has been mailed to the Attorney General of the State of Illinois in

accordance with 815 ILCS 505/10a(d).

                                        COUNT 14

                                BREACH OF CONTRACT
                               (BASED ON ILLINOIS LAW)
         237. Plaintiff incorporates by reference all preceding allegations as though

fully set forth herein.

         238. Plaintiff brings this Count on behalf of the Illinois Class.

         239. Ford’s misrepresentations and omissions alleged herein, including

Ford’s failure to disclose lower fuel economy and the existence of the mileage

cheat device, caused Plaintiff and the other Illinois Class members to make their

purchases or leases of the Affected Vehicles. Absent those misrepresentations and

omissions, Plaintiff and the other Illinois Class members would not have purchased

or leased these Affected Vehicles, would not have purchased or leased the Affected

Vehicles at the prices they paid, and/or would have purchased or leased less

expensive alternative vehicles. Accordingly, Plaintiff and the other Illinois Class

members overpaid for the Affected Vehicles and did not receive the benefit of their

bargain.

         240. Each and every sale or lease of an Affected Vehicle constitutes a

contract between Ford and the purchaser or lessee. Ford breached these contracts

by selling or leasing to Plaintiff and the other Illinois Class members defective

                                          - 70 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.77    Page 77 of 142



Affected Vehicles and by misrepresenting or failing to disclose that the Affected

Vehicles were lower mileage than advertised and certified and contained a mileage

cheat device.

         241. As a direct and proximate result of Ford’s breach of contract, Plaintiff

and the Class have been damaged in an amount to be proven at trial, which shall

include, but is not limited to, all compensatory damages, incidental and

consequential damages, and other damages allowed by law.

                                        COUNT 15
                            FRAUDULENT CONCEALMENT
                              (BASED ON ILLINOIS LAW)
         242. Plaintiff incorporates by reference all preceding allegations as though

fully set forth herein.

         243. This claim is brought on behalf of the Illinois Class.

         244. Ford intentionally concealed that the Affected Vehicles contained a

cheat device, they do not provide the fuel efficiency that was advertised and

certified, and their mileage is far worse than a reasonable consumer would expect

given the premium paid for these vehicles, or Ford acted with reckless disregard

for the truth, and denied Plaintiff and the other Illinois Class members information

that is highly relevant to their purchasing decision.

         245. Ford further affirmatively misrepresented to Plaintiff in advertising

and other forms of communication, including standard and uniform material


                                         - 71 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.78   Page 78 of 142



provided with each car, that the Affected Vehicles it was selling had no significant

defects, were fuel efficient, and would perform and operate properly when driven

in normal usage.

         246. Ford knew these representations were false when made.

         247. The Affected Vehicles purchased or leased by Plaintiff and the other

Illionis Class members were, in fact, defective, lower in fuel efficiency and

consume gasoline at a much higher rate than a reasonable consumer would expect

in light of Ford’s advertising campaign.

         248. Ford had a duty to disclose that the Affected Vehicles contained a

cheat device, they do not provide the fuel efficiency that was advertised and

certified, and their mileage is far worse than a reasonable consumer would expect

given the premium paid for these vehicles, because Plaintiff and the other Illinois

Class members relied on Ford’s material representations that the Affected Vehicles

they were purchasing were fuel efficient, and free from defects.

         249. As alleged in this Complaint, at all relevant times, Ford has held out

the Affected Vehicles to be fuel efficient, but nonetheless, Ford intentionally failed

to disclose the important facts that the Affected vehicles were not as fuel efficient

as advertised and certified and contained a mileage cheat device, consuming more

fuel than expected by a reasonable consumer, and making other disclosures about

the emission system deceptive.


                                         - 72 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.79    Page 79 of 142



         250. The truth about the mileage cheating was known only to Ford;

Plaintiff and the Illinois Class members did not know of these facts and Ford

actively concealed these facts from Plaintiff and Illinois Class members.

         251. Plaintiff and Illinois Class members reasonably relied upon Ford’s

deception. They had no way of knowing that Ford’s representations were false

and/or misleading. As consumers, Plaintiff and Illinois Class members did not, and

could not, unravel Ford’s deception on their own. Rather, Ford intended to deceive

Plaintiff and Illinois Class members by concealing the true facts about the fuel

efficiency of the Affected Vehicle.

         252. Ford also concealed and suppressed material facts concerning what is

evidently the true culture of Ford—one characterized by an emphasis on profits

and sales above compliance with federal and state clean air laws and fuel

efficiency regulations that are meant to protect the public and consumers, and save

consumers money through increased fuel economy. It also emphasized profits and

sales above the trust that Plaintiff and Illinois Class members placed in its

representations. Fuel economy weighs heavily in consumer decisions on which

vehicle to purchase.

         253. Ford’s false representations were material to consumers, because they

concerned the quality of the Affected Vehicles, because they concerned fuel

efficiency, and also because these representations played a significant role in the


                                        - 73 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.80    Page 80 of 142



value of the vehicles. As Ford well knew, its customers, including Plaintiff and

Illinois Class members, highly valued the fuel efficiency of the vehicles they were

purchasing or leasing, and they paid accordingly.

         254. Ford had a duty to disclose the true fuel efficiency of the Affected

Vehicles, and the presence of mileage cheat devices, because details of the true

facts were known and/or accessible only to Ford, because Ford had exclusive

knowledge as to such facts, and because Ford knew these facts were not known to

or reasonably discoverable by Plaintiff or Illinois Class members. Ford also had a

duty to disclose because it made general affirmative representations about the

qualities of its vehicles with respect to mileage, which were misleading, deceptive,

and incomplete without the disclosure of the additional facts set forth above

regarding the actual mileage and presence of a mileage cheat device in its vehicles.

Having volunteered to provide information to Plaintiff and Illinois Class members,

Ford had the duty to disclose not just the partial truth, but the entire truth. These

omitted and concealed facts were material because they directly impact the value

of the Affected Vehicles purchased or leased by Plaintiff and Illinois Class

members.

         255. Ford has still not made full and adequate disclosures, and continues to

defraud Plaintiff and Illinois Class members by concealing material information




                                         - 74 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.81   Page 81 of 142



regarding the fuel efficiency of the Affected Vehicles, including the continual

misrepresentations of mileage made by the onboard mileage cheat devices.

         256. Plaintiff and Illinois Class members were unaware of the omitted

material facts referenced herein, and they would not have acted as they did if they

had known of the concealed and/or suppressed facts, in that they would not have

purchased purportedly fuel efficient vehicles manufactured by Ford, or would have

taken other affirmative steps in light of the information concealed from them.

Plaintiff’s and Illionis Class members’ actions were justified. Ford was in

exclusive control of the material facts, and such facts were not generally known to

the public, Plaintiff, or Illinois Class members.

         257. Because of the concealment and/or suppression of the facts, Plaintiff

and Illinois Class members have sustained damage because they own vehicles that

are diminished in value as a result of Ford’s concealment of the true fuel efficiency

and the presence of a mileage cheat device. Had Plaintiff and Illinois Class

members been aware of the true fuel efficiency, Plaintiff and Illinois Class

members who purchased or leased new or certified previously owned vehicles

would have paid less for their vehicles or would not have purchased or leased them

at all, and would have avoided the continued increased fuel costs.

         258. The value of Plaintiff’s and Illinois Class members’ vehicles has

diminished as a result of Ford’s fraudulent concealment of the defective and true


                                         - 75 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.82    Page 82 of 142



fuel efficiency of the Affected Vehicles, all of which has greatly tarnished the Ford

brand name attached to Plaintiff’s and Illinois Class members’ vehicles and made

any reasonable consumer reluctant to purchase any of the Affected Vehicles, let

alone pay what otherwise would have been fair market value for the vehicles.

         259. Accordingly, Ford is liable to Plaintiff and Illinois Class members for

damages in an amount to be proven at trial.

         260. Ford’s acts were done wantonly, maliciously, oppressively,

deliberately, with intent to defraud, and in reckless disregard of Plaintiff’s and

Illinois Class members’ rights and the representations that Ford made to them, in

order to enrich Ford. Ford’s conduct warrants an assessment of punitive damages

in an amount sufficient to deter such conduct in the future, which amount is to be

determined according to proof.

                                       COUNT 16
                VIOLATION OF THE MASSACHUSETTS GENERAL LAW
                                CHAPTER 93(A)
                      (MASS. GEN. LAWS CH. 93A, § 1 ET SEQ.)
         261. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         262. On May 6, 2019, Plaintiff sent a letter complying with MASS. GEN.

LAWS CH. 93A, § 9(3) to Ford.




                                         - 76 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.83    Page 83 of 142



                                       COUNT 17
             VIOLATION OF THE NEW JERSEY CONSUMER FRAUD ACT
                        (N.J. STAT. ANN. § 56:8-1 ET SEQ.)
         263. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         264. This claim is brought by Plaintiff on behalf of New Jersey purchasers

who are members of the Class.

         265. The New Jersey Consumer Fraud Act (New Jersey CFA) makes

unlawful “[t]he act, use or employment by any person of any unconscionable

commercial practice, deception, fraud, false pretense, false promise,

misrepresentation, or the knowing concealment, suppression or omission of any

material fact with the intent that others rely upon such concealment, suppression or

omission, in connection with the sale or advertisement of any merchandise or real

estate, or with the subsequent performance of such person as aforesaid, whether or

not any person has in fact been misled, deceived or damaged thereby.” N.J. STAT.

ANN. § 56:8-2. Ford failed to disclose that the Affected Vehicles do not have the

advertised and certified fuel efficiency, and in fact contain a mileage cheat device

that continually misrepresents the mileage of the vehicle to the user. The Affected

Vehicles’ fuel economy are far worse than a reasonable consumer would expect

given the premium paid for these vehicles over other vehicles.




                                         - 77 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19           PageID.84    Page 84 of 142



         266. Ford, Plaintiff, and New Jersey Class members are “persons” within

the meaning of N.J. STAT. ANN. § 56:8-1(d).

         267. Ford engaged in “sales” of “merchandise” within the meaning of N.J.

STAT. ANN. § 56:8-1(c), (d).

         268. Plaintiff is entitled to recover legal and/or equitable relief, including

an order enjoining Ford’s unlawful conduct, treble damages, costs, and reasonable

attorneys’ fees pursuant to N.J. STAT. ANN. § 56:8-19, and any other just and

appropriate relief.

                                         COUNT 18
                               FRAUD BY CONCEALMENT
                             (BASED ON NEW JERSEY LAW)
         269. Plaintiff incorporates by reference all preceding allegations as though

fully set forth herein.

         270. Plaintiff brings this claim on behalf of the New Jersey purchasers who

are members of the Class.

         271. Ford intentionally concealed the true amount and characteristics of the

fuel efficiency of the Affected Vehicles.

         272. Ford further affirmatively misrepresented to Plaintiff in advertising

and other forms of communication, including standard and uniform material

provided with each car and on its website, as well as the onboard mileage cheat

device, the true performance and mileage of the Affected Vehicles.


                                           - 78 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.85   Page 85 of 142



         273. Ford knew the truth when these representations were made.

         274. Ford had a duty to disclose the truth. Plaintiff and the other Class

members relied on Ford’s material representations.

         275. The truth about the true mileage and mileage cheat device was known

only to Ford; Plaintiff and the other Class members did not know of these facts and

Ford actively concealed these facts from Plaintiff and the other Class members.

         276. Plaintiff and the other Class members reasonably relied upon Ford’s

deception. They had no way of knowing that Ford’s representations were false,

misleading, or incomplete. As consumers, Plaintiff and the other Class members

did not, and could not, unravel Ford’s deception on their own. Rather, Ford

intended to deceive Plaintiff and the other Class members by concealing the true

facts about the Affected Vehicles.

         277. Ford’s false representations and omissions and/or misrepresentations

were material to consumers because they concerned qualities of the Affected

Vehicles that played a significant role in the value of the vehicles.

         278. Plaintiff and the other Class members were unaware of the omitted

material facts referenced herein and they would not have acted as they did if they

had known of the concealed and/or suppressed facts, in that they would not have

purchased or paid as much for these vehicles. Plaintiff’s and the other Class

members’ actions were justified. Ford was in exclusive and/or superior control of


                                          - 79 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.86    Page 86 of 142



the material facts, and such facts were not generally known to the public, Plaintiff,

or other Class members.

         279. Because of the concealment and/or suppression of facts, Plaintiff and

the other Class members sustained damage because they overpaid at the time of

purchase, and continue to pay more in fuel costs than advertised and certified.

         280. The value of Plaintiff’s and the other Class members’ vehicles has

diminished as a result of Ford’s fraudulent concealment.

         281. Accordingly, Ford is liable to Plaintiffs and the other Class members

for damages in an amount to be proven at trial.

         282. Ford’s acts were done wantonly, maliciously, oppressively,

deliberately, with intent to defraud, and in reckless disregard of Plaintiff’s and

other Class members’ rights and the representations that Ford made to them, in

order to enrich Ford. Ford’s conduct warrants an assessment of punitive damages

in an amount sufficient to deter such conduct in the future, which amount is to be

determined according to proof.

                                       COUNT 19
             VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW
                        (N.Y. GEN. BUS. LAW §§ 349–350)
         283. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.




                                         - 80 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.87    Page 87 of 142



         284. This claim is brought by Plaintiff on behalf of New York purchasers

who are members of the Class.

         285. The New York General Business Law (New York GBL) makes

unlawful “[d]eceptive acts or practices in the conduct of any business, trade or

commerce.” N.Y. GEN. BUS. LAW § 349.

         286. Plaintiff and New York Class members are “persons” within the

meaning of N.Y. GEN. BUS. LAW § 349(h).

         287. Ford is a “person,” “firm,” “corporation,” or “association” within the

meaning of N.Y. GEN. BUS. LAW § 349.

         288. Ford’s deceptive acts and practices, which were intended to mislead

consumers who purchased or leased an Affected Vehicle, was conduct directed at

consumers.

         289. Because Ford’s willful and knowing conduct caused injury to

Plaintiff, Plaintiff seeks recovery of actual damages or $50, whichever is greater;

discretionary treble damages up to $1,000; punitive damages; reasonable attorneys’

fees and costs; an order enjoining Ford’s deceptive conduct; and any other just and

proper relief available under N.Y. GEN. BUS. LAW § 349.




                                         - 81 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.88    Page 88 of 142



                                       COUNT 20
                       VIOLATION OF THE OKLAHOMA CONSUMER
                                  PROTECTION ACT
                           (OKLA. STAT. TIT. 15, § 751 ET SEQ.)
         290. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         291. This claim is brought by Plaintiff on behalf of Oklahoma purchasers

who are members of the Class.

         292. The Oklahoma Consumer Protection Act (Oklahoma CPA) declares

unlawful, inter alia, the following acts or practices when committed in the course

of business: making a “misrepresentation, omission or other practice that has

deceived or could reasonably be expected to deceive or mislead a person to the

detriment of that person” and “any practice which offends established public policy

or if the practice is immoral, unethical, oppressive, unscrupulous or substantially

injurious to consumers.” OKLA. STAT. TIT. 15, §§ 752–753.

         293. Plaintiff and Oklahoma Class members are “persons” under OKLA.

STAT. TIT. 15, § 752.

         294. Ford is a “person,” “corporation,” or “association” within the meaning

of OKLA. STAT. TIT. 15, § 15-751(1).

         295. The sale or lease of an Affected Vehicle to Plaintiff was a “consumer

transaction” within the meaning of OKLA. STAT. TIT. 15, § 752 and Ford’s actions

as set forth herein occurred in the conduct of trade or commerce.

                                         - 82 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.89   Page 89 of 142



         296. Ford’s acts were made knowingly, intentionally, and with malice.

Ford demonstrated a complete lack of care and were in reckless disregard for the

rights of Plaintiff and the other Class members. Plaintiff and the other Class

members are therefore entitled to an award of punitive damages to the extent

permitted under applicable law.

         297. Ford’s conduct as alleged herein was unconscionable because

(1) Ford, knowingly or had reason to know, took advantage of consumers

reasonably unable to protect their interests because of their ignorance of Ford’s

fraudulent omissions and representations; (2) at the time the consumer transaction

was entered into, Ford knew or had reason to know that the price the consumers

were charged grossly exceeded the price at which they would have paid if they had

known of the Ford’s scheme, and (3) Ford knew or had reason to know that the

transaction it induced the consumers to enter into was excessively one-sided in

favor of Ford.

         298. Because Ford’s unconscionable conduct caused injury to Plaintiff,

Plaintiff seeks recovery of actual damages, discretionary penalties up to $2,000 per

violation, and reasonable attorneys’ fees, under OKLA. STAT. TIT. 15, § 761.1.

Plaintiff further seeks an order enjoining Ford’s unfair and/or deceptive acts or

practices, and any other just and proper relief available under the Oklahoma CPA.




                                        - 83 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.90    Page 90 of 142



                                       COUNT 21
                         VIOLATION OF THE PENNSYLVANIA
                              UNFAIR TRADE PRACTICES
                         AND CONSUMER PROTECTION LAW
                          (73 PA. CONS. STAT. § 201-1 ET SEQ.)
         299. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         300. This claim is brought by Plaintiff on behalf of Pennsylvania

purchasers who are members of the Class.

         301. The Pennsylvania Unfair Trade Practices and Consumer Protection

Law (Pennsylvania CPL) prohibits unfair or deceptive acts or practices, including

representing that goods or services have characteristics, benefits or qualities that

they do not have; representing that goods or services are of a particular standard,

quality or grade if they are of another; advertising goods or services with intent not

to sell them as advertised and certified; and engaging in any other fraudulent or

deceptive conduct which creates a likelihood of confusion or misunderstanding. 73

P.S. § 201-2(4).

         302. Ford, Plaintiff, and Pennsylvania Class members are “persons” within

the meaning of 73 PA. CONS. STAT. § 201-2(2).

         303. Plaintiff purchased or leased Affected Vehicles primarily for personal,

family, or household purposes within the meaning of 73 PA. CONS. STAT. § 201-

9.2.



                                         - 84 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.91    Page 91 of 142



         304. All of the acts complained of herein were perpetrated by Ford in the

course of trade or commerce within the meaning of 73 PA. CONS. STAT. § 201-2(3).

         305. Ford is liable to Plaintiff for treble their actual damages or $100,

whichever is greater, and attorneys’ fees and costs. 73 PA. CONS. STAT. § 201-

9.2(a). Plaintiff is also entitled to an award of punitive damages given that Ford’s

conduct was malicious, wanton, willful, oppressive, or exhibited a reckless

indifference to the rights of others.

                                        COUNT 22
                VIOLATION OF THE SOUTH CAROLINA UNFAIR TRADE
                                PRACTICES ACT
                        (S.C. CODE ANN. § 39-5-10 ET SEQ.)
         306. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         307. This claim is brought by Plaintiff on behalf of South Carolina

purchasers who are members of the Class.

         308. The South Carolina Unfair Trade Practices Act (South Carolina

UTPA) prohibits “unfair or deceptive acts or practices in the conduct of any trade

or commerce.” S.C. CODE ANN. § 39-5-20(a).

         309. Ford is a “person” under S.C. CODE ANN. § 39-5-10.

         310. Pursuant to S.C. CODE ANN. § 39-5-140(a), Plaintiff seeks monetary

relief to recover their economic losses. Because Ford’s actions were willful and

knowing, Plaintiff’s damages should be trebled.

                                          - 85 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19           PageID.92     Page 92 of 142



         311. Plaintiff further alleges that Ford’s malicious and deliberate conduct

warrants an assessment of punitive damages because it carried out despicable

conduct with willful and conscious disregard of the rights of others. Ford’s

unlawful conduct constitutes malice, oppression, and fraud warranting punitive

damages.

         312. Plaintiff further seeks an order enjoining each Ford’s unfair or

deceptive acts or practices.

                                        COUNT 23
          VIOLATION OF THE UTAH CONSUMER SALE PRACTICES ACT
                    (UTAH CODE ANN. § 13-11-1 ET SEQ.)
         313. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         314. This claim is brought by Plaintiff on behalf of Utah purchasers who

are members of the Class.

         315. The Utah Consumer Sales Practices Act (Utah CSPA) makes unlawful

any “deceptive act or practice by a supplier in connection with a consumer

transaction,” including but not limited to indicating that the subject of a consumer

transaction has sponsorship, approval, performance characteristics, accessories,

uses, or benefits, if it has not; indicating that the subject of a consumer transaction

is of a particular standard, quality, grade, style, or model, if it is not; and




                                          - 86 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.93    Page 93 of 142



“indicat[ing] that a specific price advantage exists, if it does not.” UTAH CODE

ANN. § 13-11-4.

         316. Ford knew, or had reason to know, that consumers would rely on their

failure to disclose the defects in its emissions system. Ford therefore engaged in an

unconscionable act within the meaning of UTAH CODE ANN. § 13-11-5.

         317. Pursuant to UTAH CODE ANN. § 13-11-4, Plaintiff seeks monetary

relief measured as the greater of (a) actual damages in an amount to be determined

at trial and (b) statutory damages in the amount of $2,000 for each Plaintiff;

reasonable attorneys’ fees; and any other just and proper relief available under the

Utah CSPA.

                                       COUNT 24
              VIOLATION OF THE WEST VIRGINIA CONSUMER CREDIT
                             AND PROTECTION ACT
                        (W. VA. CODE § 46A-1-101 ET SEQ.)
         318. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         319. This claim is included here for notice purposes only. Once the

statutory notice period has expired, Plaintiff will amend his complaint to bring this

claim on behalf of West Virginia purchasers who are members of the Class.

         320. Ford is a “person” under W. VA. CODE § 46A-1-102(31).




                                         - 87 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19             PageID.94     Page 94 of 142



         321. Plaintiff and West Virginia Class members are “consumers” as

defined by W. VA. CODE §§ 46A-1-102(12) and 46A-6-102(2), who purchased or

leased one or more Affected Vehicles.

         322. Ford engaged in trade or commerce as defined by W. VA. CODE

§ 46A-6-102(6).

         323. The West Virginia Consumer Credit and Protection Act (West

Virginia CCPA) prohibits “unfair or deceptive acts or practices in the conduct of

any trade or commerce.” W. VA. CODE § 46A-6-104. Without limitation, “unfair or

deceptive” acts or practices include:

                  (I) Advertising goods or services with intent not to sell
                  them as advertised and certified; . . .
                  (L) Engaging in any other conduct which similarly
                  creates a likelihood of confusion or of misunderstanding;
                  (M) The act, use or employment by any person of any
                  deception, fraud, false pretense, false promise or
                  misrepresentation, or the concealment, suppression or
                  omission of any material fact with intent that others rely
                  upon such concealment, suppression or omission, in
                  connection with the sale or advertisement of any goods or
                  services, whether or not any person has in fact been
                  misled, deceived or damaged thereby; [and]
                  (N) Advertising, printing, displaying, publishing,
                  distributing or broadcasting, or causing to be advertised
                  and certified, printed, displayed, published, distributed or
                  broadcast in any manner, any statement or representation
                  with regard to the sale of goods or the extension of
                  consumer credit including the rates, terms or conditions
                  for the sale of such goods or the extension of such credit,
                  which is false, misleading or deceptive or which omits to
                  state material information which is necessary to make the
                  statements therein not false, misleading or deceptive.

                                             - 88 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.95    Page 95 of 142




W. VA. CODE § 46A-6-102(7).
         324. Pursuant to W. VA. CODE § 46A-6-106, once the statutory notice

period has expired, Plaintiff will amend to seek monetary relief against Ford

measured as the greater of (a) actual damages in an amount to be determined at

trial and (b) statutory damages in the amount of $200 per violation of the West

Virginia CCPA for each Plaintiff.

         325. Plaintiff will also amend to seek punitive damages against Ford

because it carried out despicable conduct with willful and conscious disregard of

the rights of others, subjecting Plaintiff to cruel and unjust hardship as a result.

         326. Plaintiff further seeks an order enjoining Ford’s unfair or deceptive

acts or practices, restitution, punitive damages, costs of Court, attorney’s fees

under W. VA. CODE § 46A-5-101, et seq., and any other just and proper relief

available under the West Virginia CCPA.

         327. On May 6, 2019, Plaintiff sent a letter complying with W. VA. CODE

§ 46A-6-106(b) to Ford. This claim is included here for notice purposes only. Once

the statutory notice period has expired, Plaintiff will amend his complaint to bring

this claim on behalf of West Virginia purchasers who are members of the Class.




                                         - 89 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.96    Page 96 of 142




         Claims brought on behalf of the other state classes
                                       COUNT 25
                           VIOLATION OF THE COLORADO
                            CONSUMER PROTECTION ACT
                         (COLO. REV. STAT. § 6-1-101 ET SEQ.)
         328. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         329. This claim is brought by Plaintiff on behalf of Colorado purchasers

who are members of the Class.

         330. The Colorado Consumer Protection Act (Colorado CPA) prohibits

deceptive practices in the course of a person’s business, including but not limited

to “fail[ing] to disclose material information concerning goods, services, or

property which information was known at the time of an advertisement or sale if

such failure to disclose such information was intended to induce the consumer to

enter into a transaction.” COLO. REV. STAT. § 6-1-105.

         331. Ford is a “person” under COLO. REV. STAT. § 6-1-102(6).

         332. Plaintiff and Colorado Class members are “consumers” for purposes

of COL. REV. STAT § 6-1-113(1)(a).

         333. Ford’s conduct, as set forth above, occurred in the conduct of trade or

commerce.

         334. Pursuant to COLO. REV. STAT. § 6-1-113, Plaintiff seeks monetary

relief against Ford measured as the greater of (a) actual damages in an amount to


                                         - 90 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.97    Page 97 of 142



be determined at trial and discretionary trebling of such damages, or (b) statutory

damages in the amount of $500 for each plaintiff or class member.

         335. Plaintiff also seeks an order enjoining Ford’s unfair, unlawful, or

deceptive practices, declaratory relief, attorneys’ fees, and any other just and

proper remedy under the Colorado CPA.

                                        COUNT 26
                   VIOLATION OF THE CONNECTICUT UNFAIR TRADE
                                  PRACTICES ACT
                         (CONN. GEN. STAT. § 42-110A ET SEQ.)
         336. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         337. This claim is brought by Plaintiff on behalf of Connecticut purchasers

who are members of the Class.

         338. The Connecticut Unfair Trade Practices Act (Connecticut UTPA)

provides: “No person shall engage in unfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce.” CONN. GEN.

STAT. § 42-110b(a).

         339. Plaintiff, Connecticut Class members, and Ford are each a “person”

within the meaning of CONN. GEN. STAT. § 42-110a(3).

         340. Ford’s challenged conduct occurred in “trade” or “commerce” within

the meaning of CONN. GEN. STAT. § 42-110a(4).




                                         - 91 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.98    Page 98 of 142



         341. Plaintiff and Connecticut Class members are entitled to recover their

actual damages, punitive damages, and attorneys’ fees pursuant to CONN. GEN.

STAT. § 42-110g.

         342. Ford acted with reckless indifference to another’s rights, or wanton or

intentional violation of another’s rights, and otherwise engaged in conduct

amounting to a particularly aggravated, deliberate disregard for the rights of others.

Therefore, punitive damages are warranted.

                                       COUNT 27
              VIOLATION OF THE DELAWARE CONSUMER FRAUD ACT
                       (DEL. CODE TIT. 6, § 2513 ET SEQ.)
         343. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         344. This claim is brought by Plaintiff on behalf of Delaware purchasers

who are members of the Class.

         345. The Delaware Consumer Fraud Act (Delaware CFA) prohibits the

“act, use, or employment by any person of any deception, fraud, false pretense,

false promise, misrepresentation, or the concealment, suppression, or omission of

any material fact with intent that others rely upon such concealment, suppression,

or omission, in connection with the sale, lease or advertisement of any

merchandise, whether or nor any person has in fact been misled, deceived, or

damaged thereby.” DEL. CODE TIT. 6, § 2513(a).


                                         - 92 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.99    Page 99 of 142



         346. Ford is a “person” within the meaning of DEL. CODE TIT. 6, § 2511(7).

         347. Ford’s actions, as set forth above, occurred in the conduct of trade or

commerce.

         348. Plaintiff seeks damages under the Delaware CFA for injury resulting

from the direct and natural consequences of Ford’s unlawful conduct. See, e.g.,

Stephenson v. Capano Dev., Inc., 462 A.2d 1069, 1077 (Del. 1980). Plaintiff also

seeks an order enjoining Ford’s unfair, unlawful, and/or deceptive practices,

declaratory relief, attorneys’ fees, and any other just and proper relief available

under the Delaware CFA.

         349. Ford engaged in gross, oppressive, or aggravated conduct justifying

the imposition of punitive damages.

                                        COUNT 28
                       VIOLATION OF THE HAWAII ACT § 480-2(A)
                           (HAW. REV. STAT. § 480 ET SEQ.)
         350. Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this complaint.

         351. This claim is brought by Plaintiff on behalf of Hawaii purchasers who

are members of the Class.

         352. HAWAII REV. STAT. § 480-2(a) prohibits “unfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade or

commerce.”


                                         - 93 -
010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.100    Page 100 of 142



          353. Ford is a “person” under HAW. REV. STAT. § 480-1.

          354. Plaintiffs and Hawaii Class members are “consumer[s]” as defined by

 HAW. REV. STAT. § 480-1, who purchased or leased the Affected Vehicles at issue.

          355. Pursuant to HAW. REV. STAT. § 480-13, Plaintiff seeks monetary relief

 against Ford measured as the greater of (a) $1,000 and (b) threefold actual

 damages in an amount to be determined at trial.

          356. Under HAW. REV. STAT. § 480-13.5, Plaintiff seeks an additional

 award against Ford of up to $10,000 for each violation directed at a Hawaii elder.

 Ford knew or should have known that its conduct was directed to one or more

 Plaintiffs who are elders. Ford’s conduct caused one or more of these elders to

 suffer a substantial loss of property set aside for retirement or for personal or

 family care and maintenance, or assets essential to the health or welfare of the

 elder. Plaintiffs who are elders are substantially more vulnerable to Ford’s conduct

 because of age, poor health or infirmity, impaired understanding, restricted

 mobility, or disability, and each of them suffered a substantial physical, emotional,

 or economic damage resulting from Ford’s conduct.

                                        COUNT 29
             VIOLATION OF THE IDAHO CONSUMER PROTECTION ACT
                      (IDAHO CODE ANN. § 48-601 ET SEQ.)
          357. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.


                                          - 94 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.101   Page 101 of 142



          358. This claim is brought by Plaintiff on behalf of Idaho purchasers who

 are members of the Class.

          359. The Idaho Consumer Protection Act (Idaho CPA) prohibits deceptive

 business practices, including but not limited to (1) representing that the Affected

 Vehicles have characteristics, uses, and benefits which they do not have;

 (2) representing that the Affected Vehicles are of a particular standard, quality, and

 grade when they are not; (3) advertising the Affected Vehicles with the intent not

 to sell them as advertised and certified; (4) engaging in acts or practices which are

 otherwise misleading, false, or deceptive to the consumer; and (5) engaging in any

 unconscionable method, act or practice in the conduct of trade or commerce. See

 IDAHO CODE ANN. § 48-603.

          360. Ford is a “person” under IDAHO CODE ANN. § 48-602(1).

          361. Ford’s acts or practices as set forth above occurred in the conduct of

 “trade” or “commerce” under IDAHO CODE ANN. § 48-602(2).

          362. Pursuant to IDAHO CODE ANN. § 48-608, Plaintiff seeks monetary

 relief against Ford measured as the greater of (a) actual damages in an amount to

 be determined at trial and (b) statutory damages in the amount of $1,000 for each

 plaintiff.




                                          - 95 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.102     Page 102 of 142



          363. Plaintiff also seeks an order enjoining Ford’s unfair, unlawful, and/or

 deceptive practices, attorneys’ fees, and any other just and proper relief available

 under the Idaho CPA.

          364. Plaintiff also seeks punitive damages against Ford because its conduct

 evidences an extreme deviation from reasonable standards. Ford’s unlawful

 conduct constitutes malice, oppression, and fraud warranting punitive damages.

                                         COUNT 30
                        VIOLATION OF THE INDIANA DECEPTIVE
                               CONSUMER SALES ACT
                               (IND. CODE § 24-5-0.5-3)
          365. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          366. This claim is included here for notice purposes only. Once the

 statutory notice period has expired, Plaintiff will amend his complaint to bring this

 claim on behalf of Indiana purchasers who are members of the Class.

          367. Indiana’s Deceptive Consumer Sales Act (Indiana DCSA) prohibits a

 person from engaging in a “deceptive business practice[s]” or acts, including but

 not limited to “(1) That such subject of a consumer transaction has sponsorship,

 approval, performance, characteristics, accessories, uses, or benefits that they do

 not have, or that a person has a sponsorship, approval, status, affiliation, or

 connection it does not have; (2) That such subject of a consumer transaction is of a

 particular standard, quality, grade, style or model, if it is not and if the supplier

                                           - 96 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.103    Page 103 of 142



 knows or should reasonably know that it is not; . . . (7) That the supplier has a

 sponsorship, approval or affiliation in such consumer transaction that the supplier

 does not have, and which the supplier knows or should reasonably know that the

 supplier does not have; . . . (b) Any representations on or within a product or its

 packaging or in advertising or promotional materials which would constitute a

 deceptive act shall be the deceptive act both of the supplier who places such a

 representation thereon or therein, or who authored such materials, and such

 suppliers who shall state orally or in writing that such representation is true if such

 other supplier shall know or have reason to know that such representation was

 false.”

          368. Ford is a “person” within the meaning of IND. CODE § 25-5-0.5-

 2(a)(2) and a “supplier” within the meaning of IND. CODE § 24-5-0.5-2(a)(3).

          369. Plaintiff’s vehicle purchases are “consumer transactions” within the

 meaning of IND. CODE § 24-5-0.5-2(a)(3).

          370. Pursuant to IND. CODE § 24-5-0.5-4, once the statutory notice period

 has expired, Plaintiff will seek monetary relief against Ford measured as the

 greater of (a) actual damages in an amount to be determined at trial and

 (b) statutory damages in the amount of $500 for each plaintiff, including treble

 damages up to $1,000 for Ford’s willfully deceptive acts.




                                          - 97 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.104    Page 104 of 142



          371. Plaintiff will also amend to seek punitive damages based on the

 outrageousness and recklessness of Ford’s conduct.

          372. On May 6, 2019, Plaintiff sent a letter complying with IND. CODE

 § 24-5-0.5-5(a) to Ford.

                                        COUNT 31
                        VIOLATION OF THE IOWA PRIVATE RIGHT
                        OF ACTION FOR CONSUMER FRAUDS ACT
                             (IOWA CODE § 714H.1 ET SEQ.)
          373. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          374. This claim is brought by Plaintiff on behalf of Iowa purchasers who

 are members of the Class.

          375. The Iowa Private Right of Action for Consumer Frauds Act (Iowa

 CFA) prohibits any “practice or act the person knows or reasonably should know is

 an unfair practice, deception, fraud, false pretense, or false promise, or the

 misrepresentation, concealment, suppression, or omission of a material fact, with

 the intent that others rely upon the unfair practice, deception, fraud, false pretense,

 false promise, misrepresentation, concealment, suppression or omission in

 connection with the advertisement, sale, or lease of consumer merchandise.” IOWA

 CODE § 714H.3.

          376. Ford is a “person” under IOWA CODE § 714H.2(7).




                                          - 98 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.105    Page 105 of 142



          377. Plaintiff and Iowa Class members are “consumers” as defined by

 IOWA CODE § 714H.2(3) who purchased or leased one or more Affected Vehicles.

          378. Pursuant to IOWA CODE § 714H.5, Plaintiff seeks an order enjoining

 Ford’s unfair and/or deceptive acts or practices, actual damages, statutory damages

 up to three times the amount of actual damages awarded as a result of Ford’s

 willful and wanton disregard for the rights of others, attorneys’ fees, and other such

 equitable relief as the court deems necessary to protect the public from further

 violations of the Iowa CFA.

                                        COUNT 32
            VIOLATION OF THE KANSAS CONSUMER PROTECTION ACT
                      (KAN. STAT. ANN. § 50-623 ET SEQ.)
          379. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          380. This claim is brought by Plaintiff on behalf of Kansas purchasers who

 are members of the Class.

          381. The Kansas Consumer Protection Act (Kansas CPA) states “[n]o

 supplier shall engage in any deceptive act or practice in connection with a

 consumer transaction.” KAN. STAT. ANN. § 50-626(a). Deceptive acts or practices

 include but are not limited to “the willful use, in any oral or written representation,

 of exaggeration, falsehood, innuendo or ambiguity as to a material fact” and “the




                                          - 99 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.106    Page 106 of 142



 willful failure to state a material fact, or the willful concealment, suppression or

 omission of a material fact.” KAN. STAT. ANN. § 50-626.

          382. Plaintiff and Kansas Class members are “consumers” within the

 meaning of KAN. STAT. ANN. § 50-624(b) who purchased or leased one or more

 Affected Vehicles.

          383. Each sale or lease of an Affected Vehicle to Plaintiff was a “consumer

 transaction” within the meaning of KAN. STAT. ANN. § 50-624(c).

          384. Pursuant to KAN. STAT. ANN. § 50-634, Plaintiff seeks monetary relief

 against Ford measured as the greater of (a) actual damages in an amount to be

 determined at trial and (b) statutory damages in the amount of $10,000 for each

 plaintiff.

          385. Plaintiff also seeks an order enjoining Ford’s unfair, unlawful, and/or

 deceptive practices, declaratory relief, attorneys’ fees, and any other just and

 proper relief available under KAN. STAT. ANN. § 50-623 et seq.

                                         COUNT 33
                           VIOLATIONS OF THE KENTUCKY
                            CONSUMER PROTECTION ACT
                           (KY. REV. STAT. § 367.110 ET SEQ.).
          386. Plaintiff incorporates by reference all paragraphs as though fully set

 forth herein.

          387. Plaintiff brings this Count on behalf of the Kentucky Class members.




                                          - 100 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.107     Page 107 of 142



          388. Ford, Plaintiff, and the Kentucky Class are “persons” within the

 meaning of the KY. REV. STAT. § 367.110(1).

          389. Ford engaged in “trade” or “commerce” within the meaning of KY.

 REV. STAT. § 367.110(2).

          390. The Kentucky Consumer Protection Act (Kentucky CPA) makes

 unlawful “[u]nfair, false, misleading, or deceptive acts or practices in the conduct

 of any trade or commerce ….” KY. REV. STAT. § 367.170(1). In the course of

 Ford’s business, it willfully failed to disclose and actively concealed the true

 mileage of the Affected Vehicles, which is less than a reasonable consumer would

 expect in light of Ford’s advertising campaign, and that the Affected Vehicles

 contained a mileage cheat device to continually misrepresent the Affected

 Vehicles’ mileage to the consumer. Accordingly, Ford engaged in deceptive

 business practices prohibited by the Kentucky CPA.

          391. In purchasing or leasing the Affected Vehicles, Plaintiff and the other

 Class members were deceived by Ford’s misrepresentation of fuel efficiency and

 inclusion of a mileage cheat device to continually misrepresent the vehicle’s fuel

 economy, as described above.

          392. Plaintiff and Class members reasonably relied upon Ford’s false

 misrepresentations. They had no way of knowing that Ford’s representations were

 false and gravely misleading. As alleged herein, Ford engaged in extremely


                                          - 101 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.108    Page 108 of 142



 sophisticated methods of deception. Plaintiff and Class members did not, and could

 not, unravel Ford’s deception on their own.

          393. Ford’s actions as set forth above occurred in the conduct of trade or

 commerce.

          394. Ford’s unfair or deceptive acts or practices were likely to and did in

 fact deceive reasonable consumers.

          395. Ford intentionally and knowingly misrepresented material facts

 regarding the Affected Vehicles with an intent to mislead Plaintiff and the Class.

          396. Ford knew or should have known that its conduct violated the

 Kentucky CPA.

          397. Ford owed Plaintiff and the Class a duty to disclose the truth about its

 mileage manipulation because Ford:

                   a.   Possessed exclusive knowledge that it manipulated the fuel
                        economy representations and created the mileage cheat device
                        in the Affected Vehicles;

                   b.   Intentionally concealed the foregoing from Plaintiff and the
                        Class; and/or

                   c.   Made incomplete representations that it manipulated the
                        mileage certifications in the Affected Vehicles, while
                        purposefully withholding material facts from Plaintiff and the
                        Class that contradicted these representations.

          398. Ford had a duty to disclose the true mileage and the presence of a

 mileage cheat device in the Affected Vehicles, because Plaintiff and the other



                                           - 102 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.109    Page 109 of 142



 Class members relied on Ford’s material representations that the Affected Vehicles

 they were purchasing were fuel efficient, and free from defects or a cheat device.

          399. Ford’s conduct proximately caused injuries to Plaintiff and the other

 Class members.

          400. Plaintiff and the other Class members were injured and suffered

 ascertainable loss, injury-in-fact, and/or actual damage as a proximate result of

 Ford’s conduct in that Plaintiff and the other Class members overpaid for the

 Affected Vehicles and did not receive the benefit of their bargain, and their

 Affected Vehicles have suffered a diminution in value. These injuries are the direct

 and natural consequence of Ford’s misrepresentations and omissions.

          401. Ford’s violations present a continuing risk to Plaintiff as well as to the

 general public, in terms of continued misrepresentations, continued excess fuel

 consumption, and continued increases in pollution, and therefore Ford’s unlawful

 acts and practices complained of herein affect the public interest.

          402. Pursuant to KY. REV. STAT. ANN. § 367.220, Plaintiff and the Class

 seek to recover actual damages in an amount to be determined at trial; declaratory

 relief; attorneys’ fees; and any other just and proper relief available under KY. REV.

 STAT. ANN. § 367.220.




                                          - 103 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.110   Page 110 of 142



                                        COUNT 34
            VIOLATION OF THE LOUISIANA UNFAIR TRADE PRACTICES
                     AND CONSUMER PROTECTION LAW
                       (LA. REV. STAT. § 51:1401 ET SEQ.)
          403. Plaintiff realleges and incorporates by reference all paragraphs as

 though fully set forth herein.

          404. This claim is brought by Plaintiff on behalf of Louisiana purchasers

 who are members of the Class

          405. Ford, Plaintiff, and the Louisiana Class members are “persons” within

 the meaning of LA. REV. STAT. § 51:1402(8).

          406. Plaintiff and Louisiana Class members are “consumers” within the

 meaning of LA. REV. STAT. § 51:1402(1).

          407. Ford engaged in “trade” or “commerce” within the meaning of LA.

 REV. STAT. § 51:1402(9).

          408. The Louisiana Unfair Trade Practices and Consumer Protection Law

 (Louisiana CPL) makes unlawful “deceptive acts or practices in the conduct of any

 trade or commerce.” LA. REV. STAT. § 51:1405(A). Ford participated in

 misleading, false, or deceptive acts that violated the Louisiana CPL.

          409. Ford also engaged in unlawful trade practices by employing

 deception, deceptive acts or practices, fraud, misrepresentations, or concealment,

 suppression or omission of any material fact with intent that others rely upon such




                                          - 104 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.111       Page 111 of 142



 concealment, suppression or omission, in connection with the sale of Affected

 Vehicles.

          410. Ford’s unfair or deceptive acts or practices were likely to and did in

 fact deceive reasonable consumers.

          411. Ford intentionally and knowingly misrepresented material facts

 regarding the Affected Vehicles with intent to mislead Plaintiff and the Louisiana

 Class.

          412. Ford knew or should have known that its conduct violated the

 Louisiana CPL.

          413. Ford owed Plaintiff a duty to disclose the emissions in the Affected

 Vehicles, because Ford:

                   a.   Possessed exclusive knowledge;

                   b.   Intentionally concealed the foregoing from
                        Plaintiff; and/or

                   c.   Made incomplete representations about the fuel
                        efficiency and performance of the Affected
                        Vehicles, while purposefully withholding material
                        facts from Plaintiff that contradicted these
                        representations, and including a mileage cheat
                        device that actively and continually misrepresents
                        the fuel economy of the Affected Vehicles.

          414. Plaintiff and the Louisiana Class suffered ascertainable loss caused by

 Ford’s misrepresentations and its concealment of and failure to disclose material

 information.


                                           - 105 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.112    Page 112 of 142



          415. As a direct and proximate result of Ford’s violations of the Louisiana

 CPL, Plaintiff and the Louisiana Class have suffered injury-in-fact and/or actual

 damage.

          416. Pursuant to LA. REV. STAT. § 51:1409, Plaintiff and the Louisiana

 Class seek to recover actual damages in an amount to be determined at trial; treble

 damages for Ford’s knowing violations of the Louisiana CPL; an order enjoining

 Ford’s unfair, unlawful, and/or deceptive practices; declaratory relief; attorneys’

 fees; and any other just and proper relief available under LA. REV. STAT.

 § 51:1409.

                                        COUNT 35
                             FRAUDULENT CONCEALMENT
                              (BASED ON LOUISIANA LAW)
          417. Plaintiff reallege and incorporate by reference all paragraphs as

 though fully set forth herein.

          418. This claim is brought by Plaintiff on behalf of Louisiana purchasers

 who are members of the Class.

          419. Ford concealed and suppressed material facts concerning the quality

 of its vehicles and the fuel economy of the Affected Vehicles.

          420. Because of the concealment and/or suppression of the facts, and the

 inclusion of a mileage cheat device, Plaintiff and the Louisiana Class sustained

 damage because they overpaid for their vehicles and own vehicles that diminished


                                          - 106 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.113    Page 113 of 142



 in value as a result of Ford’s concealment, and suffered and continue to suffer

 increased fuel costs over what was represented by Ford. Had they been aware of

 the true facts, Plaintiff and Class members would not have purchase or leased the

 Affected Vehicles or would have paid less.

                                        COUNT 36
            VIOLATION OF THE MAINE UNFAIR TRADE PRACTICES ACT
                  (ME. REV. STAT. ANN. TIT. 5, § 205-A ET SEQ.)
          421. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          422. This claim is brought by Plaintiff on behalf of Maine purchasers who

 are members of the Class.

          423. The Maine Unfair Trade Practices Act (Maine UTPA) makes

 unlawful “[u]nfair methods of competition and unfair or deceptive acts or practices

 in the conduct of any trade or commerce.” ME. REV. STAT. ANN. TIT. 5, § 207.

          424. Ford, Plaintiff, and Maine Class members are “persons” within the

 meaning of ME. REV. STAT. ANN. TIT. § 5, 206(2).

          425. Ford is engaged in “trade” or “commerce” within the meaning of ME.

 REV. STAT. ANN. TIT. § 5, 206(3).

          426. Pursuant to ME. REV. STAT. ANN. TIT. 5, § 213, Plaintiff seeks an

 order enjoining Ford’s unfair and/or deceptive acts or practices.




                                         - 107 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.114    Page 114 of 142



          427. Plaintiff will send a letter complying with ME. REV. STAT. ANN. TIT. 5,

 § 213(1-A) to Ford. This claim is included here for notice purposes only. Once the

 statutory notice period has expired, Plaintiff will amend his complaint to bring this

 claim on behalf of Maine purchasers who are members of the Class.

                                        COUNT 37
                              VIOLATION OF THE MARYLAND
                               CONSUMER PROTECTION ACT
                        (MD. CODE ANN., COM. LAW § 13-101 ET SEQ.)
          428. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          429. This claim is brought by Plaintiff on behalf of Maryland purchasers

 who are members of the Class.

          430. The Maryland Consumer Protection Act (Maryland CPA) provides

 that a person may not engage in any unfair or deceptive trade practice in the sale or

 lease of any consumer good, including “failure to state a material fact if the failure

 deceives or tends to deceive” and “[d]eception, fraud, false pretense, false premise,

 misrepresentation, or knowing concealment, suppression, or omission of any

 material fact with the intent that a consumer rely on the same,” MD. CODE ANN.,

 COM. LAW § 13-301, regardless of whether the consumer is actually deceived or

 damaged, MD. CODE ANN., COM. LAW § 13-302.

          431. Ford, Plaintiff, and Maryland Class members are “persons” within the

 meaning of MD. CODE ANN., COM. LAW § 13-101(h).

                                         - 108 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19           PageID.115       Page 115 of 142



          432. Pursuant to MD. CODE ANN., COM. LAW § 13-408, Plaintiff seeks

 actual damages, attorneys’ fees, and any other just and proper relief available

 under the Maryland CPA.

                                         COUNT 38
                            VIOLATION OF THE MICHIGAN
                            CONSUMER PROTECTION ACT
                         (MICH. COMP. LAWS § 445.903 ET SEQ.)
          433. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          434. This claim is brought by Plaintiff on behalf of Michigan purchasers

 who are members of the Class.

          435. The Michigan Consumer Protection Act (Michigan CPA) prohibits

 “[u]nfair, unconscionable, or deceptive methods, acts, or practices in the conduct

 of trade or commerce,” including “[f]ailing to reveal a material fact, the omission

 of which tends to mislead or deceive the consumer, and which fact could not

 reasonably be known by the consumer”; “[m]aking a representation of fact or

 statement of fact material to the transaction such that a person reasonably believes

 the represented or suggested state of affairs to be other than it actually is”; or

 “[f]ailing to reveal facts that are material to the transaction in light of

 representations of fact made in a positive manner.” MICH. COMP. LAWS

 § 445.903(1). Ford failed to disclose that the Affected Vehicles do not have the

 advertised fuel economy, contain a mileage cheat device; and that fuel economy

                                          - 109 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.116    Page 116 of 142



 were far worse than a reasonable consumer would expect given the premium paid

 for these vehicles over a comparable vehicle.

          436. Plaintiff and Michigan Class members are “person[s]” within the

 meaning of the MICH. COMP. LAWS § 445.902(1)(d).

          437. Ford is a “person” engaged in “trade or commerce” within the

 meaning of the MICH. COMP. LAWS § 445.902(1)(d) and (g).

          438. Plaintiff seeks injunctive relief to enjoin Ford from continuing their

 unfair and deceptive acts; monetary relief against Ford measured as the greater of

 (a) actual damages in an amount to be determined at trial and (b) statutory damages

 in the amount of $250 for each plaintiff; reasonable attorneys’ fees; and any other

 just and proper relief available under MICH. COMP. LAWS § 445.911.

          439. Plaintiff also seeks punitive damages because Ford carried out

 despicable conduct with willful and conscious disregard of the rights of others.

 Ford’s conduct constitutes malice, oppression, and fraud warranting punitive

 damages.

                                         COUNT 39
                        VIOLATION OF THE MINNESOTA PREVENTION OF
                                   CONSUMER FRAUD ACT
                                (MINN. STAT. § 325F.68 ET SEQ.)
          440. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.




                                          - 110 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.117    Page 117 of 142



          441. This claim is brought by Plaintiff on behalf of Minnesota purchasers

 who are members of the Class.

          442. The Minnesota Prevention of Consumer Fraud Act (Minnesota CFA)

 prohibits “[t]he act, use, or employment by any person of any fraud, false pretense,

 false promise, misrepresentation, misleading statement or deceptive practice, with

 the intent that others rely thereon in connection with the sale of any merchandise,

 whether or not any person has in fact been misled, deceived, or damaged thereby.”

 MINN. STAT. § 325F.69(1).

          443. Each purchase or lease of an Affected Vehicle constitutes

 “merchandise” within the meaning of MINN. STAT. § 325F.68(2).

          444. Pursuant to MINN. STAT. § 8.31(3a), Plaintiff seeks actual damages,

 attorneys’ fees, and any other just and proper relief available under the Minnesota

 CFA.

          445. Plaintiff also seeks punitive damages under MINN. STAT.

 § 549.20(1)(a) given the clear and convincing evidence that Ford’s acts show

 deliberate disregard for the rights of others.

                                        COUNT 40
                   VIOLATION OF THE MINNESOTA DECEPTIVE TRADE
                                   PRACTICES ACT
                           (MINN. STAT. § 325D.43-48 ET SEQ.)
          446. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

                                         - 111 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.118    Page 118 of 142



          447. This claim is brought by Plaintiff on behalf of Minnesota purchasers

 who are members of the Class.

          448. The Minnesota Deceptive Trade Practices Act (Minnesota DTPA)

 prohibits deceptive trade practices, which include “[t]he act, use, or employment

 by any person of any fraud, false pretense, false promise, misrepresentation,

 misleading statement or deceptive practice, with the intent that others rely thereon

 in connection with the sale of any merchandise, whether or not any person has in

 fact been misled, deceived, or damaged thereby.” MINN. STAT. § 325F.69(1).

          449. Pursuant to MINN. STAT. § 8.31(3a), Plaintiff seeks actual damages,

 attorneys’ fees, and any other just and proper relief available under the Minnesota

 CFA.

          450. Plaintiff also seeks punitive damages under MINN. STAT.

 § 549.20(1)(a) given the clear and convincing evidence that Ford’s acts show

 deliberate disregard for the rights of others.

                                        COUNT 41
                           VIOLATION OF THE MISSISSIPPI
                            CONSUMER PROTECTION ACT
                          (MISS. CODE. ANN. § 75-24-1 ET SEQ.)
          451. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          452. This claim is brought by Plaintiff on behalf of Mississippi purchasers

 who are members of the Class.

                                         - 112 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.119     Page 119 of 142



          453. The Mississippi Consumer Protection Act (Mississippi CPA) prohibits

 “unfair or deceptive trade practices in or affecting commerce.” MISS. CODE ANN.

 § 75-24-5(1). Unfair or deceptive practices include but are not limited to

 “(e) Representing that goods or services have sponsorship, approval,

 characteristics, ingredients, uses, benefits, or quantities that they do not have or

 that a person has a sponsorship, approval, status, affiliation, or connection that he

 does not have”; “(g) Representing that goods or services are of a particular

 standard, quality, or grade, or that goods are of a particular style or model, if they

 are of another”; and “(i) Advertising goods or services with intent not to sell them

 as advertised and certified.” MISS. CODE ANN. § 75-24-5(2).

          454. Plaintiff seeks actual damages in an amount to be determined at trial

 and any other just and proper relief available under the Mississippi CPA.

                                        COUNT 42
             VIOLATION OF THE MONTANA UNFAIR TRADE PRACTICES
                   AND CONSUMER PROTECTION ACT OF 1973
                     (MONT. CODE ANN. § 30-14-101 ET SEQ.)
          455. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          456. This claim is brought by Plaintiff on behalf of Montana purchasers

 who are members of the Class.

          457. The Montana Unfair Trade Practices and Consumer Protection Act

 (Montana CPA) makes unlawful any “unfair methods of competition and unfair or

                                         - 113 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.120   Page 120 of 142



 deceptive acts or practices in the conduct of any trade or commerce.” MONT. CODE

 ANN. § 30-14-103.

          458. Ford, Plaintiff, and Montana Class members are “persons” within the

 meaning of MONT. CODE ANN. § 30-14-102(6).

          459. Plaintiff and Montana Class members are “consumer[s]” under MONT.

 CODE ANN. § 30-14-102(1).

          460. The sale or lease of each Affected Vehicle at issue occurred within

 “trade and commerce” within the meaning of MONT. CODE ANN. § 30-14-102(8),

 and Ford committed deceptive and unfair acts in the conduct of “trade and

 commerce” as defined in that statutory section.

          461. Because Ford’s unlawful methods, acts, and practices have caused

 Plaintiff to suffer an ascertainable loss of money and property, Plaintiff seeks from

 Ford: the greater of actual damages or $500; discretionary treble damages; and

 reasonable attorneys’ fees.

          462. Plaintiff additionally seeks an order enjoining Ford’s unfair, unlawful,

 and/or deceptive practices, and any other relief the Court considers necessary or

 proper, under MONT. CODE ANN. § 30-14-133.




                                          - 114 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.121    Page 121 of 142



                                         COUNT 43
                            VIOLATION OF THE NEBRASKA
                             CONSUMER PROTECTION ACT
                           (NEB. REV. STAT. § 59-1601 ET SEQ.)
          463. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          464. This claim is brought by Plaintiff on behalf of Nebraska purchasers

 who are members of the Class.

          465. The Nebraska Consumer Protection Act (Nebraska CPA) prohibits

 “unfair or deceptive acts or practices in the conduct of any trade or commerce.”

 NEB. REV. STAT. § 59-1602.

          466. Ford, Plaintiff, and Nebraska Class members are “person[s]” under

 NEB. REV. STAT. § 59-1601(1).

          467. Ford’s actions as set forth herein occurred in the conduct of trade or

 commerce as defined under NEB. REV. STAT. § 59-1601(2).

          468. Because Ford’s conduct caused injury to Plaintiff’s property through

 violations of the Nebraska CPA, Plaintiff seeks recovery of actual damages as well

 as enhanced damages up to $1,000, an order enjoining Ford’s unfair or deceptive

 acts and practices, costs of Court, reasonable attorneys’ fees, and any other just and

 proper relief available under NEB. REV. STAT. § 59-1609.




                                          - 115 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.122     Page 122 of 142



                                        COUNT 44
                        VIOLATION OF THE NEVADA DECEPTIVE
                               TRADE PRACTICES ACT
                          (NEV. REV. STAT. § 598.0903 ET SEQ.)
          469. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          470. This claim is brought by Plaintiff on behalf of Nevada purchasers who

 are members of the Class.

          471. The Nevada Deceptive Trade Practices Act (Nevada DTPA) prohibits

 deceptive trade practices. NEV. REV. STAT. § 598.0915 provides that a person

 engages in a “deceptive trade practice” if, in the course of business or occupation,

 the person “[k]nowingly makes a false representation as to the characteristics,

 ingredients, uses, benefits, alterations or quantities of goods or services for sale or

 lease or a false representation as to the sponsorship, approval, status, affiliation or

 connection of a person therewith”; “[r]epresents that goods or services for sale or

 lease are of a particular standard, quality or grade, or that such goods are of a

 particular style or model, if he or she knows or should know that they are of

 another standard, quality, grade, style or model”; “[a]dvertises goods or services

 with intent not to sell or lease them as advertised and certified”; or “[k]nowingly

 makes any other false representation in a transaction.” NEV. REV. STAT.

 §§ 598.0915–598.0925. Ford failed to disclose that the Affected Vehicles did not

 have the advertised and certified fuel economy and also contained a mileage cheat

                                         - 116 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.123     Page 123 of 142



 device to continually misrepresent the mileage to the consumer; and (4) that the

 fuel economy was far worse than a reasonable consumer would expect given the

 premium paid for these vehicles over a comparable vehicle.

          472. Accordingly, Plaintiff seeks their actual damages, punitive damages,

 an order enjoining Ford’s deceptive acts or practices, costs of Court, attorney’s

 fees, and all other appropriate and available remedies under the Nevada DTPA.

 NEV. REV. STAT. § 41.600.

                                          COUNT 45
                         VIOLATION OF THE NEW HAMPSHIRE
                            CONSUMER PROTECTION ACT
                        (N.H. REV. STAT. ANN. § 358-A:1 ET SEQ.)
          473. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          474. This claim is brought by Plaintiff on behalf of New Hampshire

 purchasers who are members of the Class.

          475. The New Hampshire Consumer Protection Act (New Hampshire

 CPA) prohibits a person, in the conduct of any trade or commerce, from “using any

 unfair or deceptive act or practice,” including “but . . . not limited to, the

 following: . . . [r]epresenting that goods or services have . . . characteristics, . . .

 uses, benefits, or quantities that they do not have”; “[r]epresenting that goods or

 services are of a particular standard, quality, or grade, . . . if they are of another”;




                                           - 117 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.124    Page 124 of 142



 and “[a]dvertising goods or services with intent not to sell them as advertised and

 certified.” N.H. REV. STAT. § 358-A:2.

          476. Ford, Plaintiff, and New Hampshire Class members are “persons”

 under N.H. REV. STAT. ANN. § 358-A:1.

          477. Ford’s actions as set forth herein occurred in the conduct of trade or

 commerce as defined under N.H. REV. STAT. ANN. § 358-A:1.

          478. Because Ford’s willful conduct caused injury to Plaintiff’s property

 through violations of the New Hampshire CPA, Plaintiff seeks recovery of actual

 damages or $1,000, whichever is greater; treble damages; costs and reasonable

 attorneys’ fees; an order enjoining Ford’s unfair and/or deceptive acts and

 practices; and any other just and proper relief under N.H. REV. STAT. ANN. § 358-

 A:10.

                                         COUNT 46
                        VIOLATION OF THE NEW MEXICO UNFAIR TRADE
                                      PRACTICES ACT
                              (N.M. STAT. ANN. § 57-12-1 ET SEQ.)
          479. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          480. This claim is brought by Plaintiff on behalf of New Mexico

 purchasers who are members of the Class.

          481. The New Mexico Unfair Trade Practices Act (New Mexico UTPA)

 makes unlawful “a false or misleading oral or written statement, visual description

                                          - 118 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.125     Page 125 of 142



 or other representation of any kind knowingly made in connection with the sale,

 lease, rental or loan of goods or services . . . by a person in the regular course of

 the person’s trade or commerce, that may, tends to or does deceive or mislead any

 person,” including but not limited to “failing to state a material fact if doing so

 deceives or tends to deceive.” N.M. STAT. ANN. § 57-12-2(D). Ford failed to

 disclose that the Affected Vehicles did not have the advertised and certified fuel

 economy and also contained a mileage cheat device to continually misrepresent

 their fuel economy to the driver; and that the fuel economy was far worse than a

 reasonable consumer would expect given the premium paid for these vehicles over

 a comparable vehicle.

          482. Ford, Plaintiff, and New Mexico Class members are “person[s]” under

 N.M. STAT. ANN. § 57-12-2.

          483. Ford’s actions as set forth herein occurred in the conduct of trade or

 commerce as defined under N.M. STAT. ANN. § 57-12-2.

          484. Because Ford’s unconscionable, willful conduct caused actual harm to

 Plaintiff, Plaintiff seeks recovery of actual damages or $100, whichever is greater;

 discretionary treble damages; punitive damages; and reasonable attorneys’ fees and

 costs, as well as all other proper and just relief available under N.M. STAT. ANN.

 § 57-12-10.




                                          - 119 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.126    Page 126 of 142



                                         COUNT 47
                   VIOLATION OF THE NORTH CAROLINA UNFAIR AND
                        DECEPTIVE ACTS AND PRACTICES ACT
                           (N.C. GEN. STAT. § 75-1.1 ET SEQ.)
          485. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          486. This claim is brought by Plaintiff on behalf of North Carolina

 purchasers who are members of the Class.

          487. North Carolina’s Unfair and Deceptive Acts and Practices Act (the

 North Carolina Act) broadly prohibits “unfair or deceptive acts or practices in or

 affecting commerce.” N.C. GEN. STAT. § 75-1.1(a).

          488. Ford engaged in “commerce” within the meaning of N.C. GEN. STAT.

 § 75-1.1(b).

          489. Plaintiff seeks an order for treble their actual damages, an order

 enjoining Ford’s unlawful acts, costs of Court, attorney’s fees, and any other just

 and proper relief available under the North Carolina Act, N.C. GEN. STAT. § 75-16.

                                         COUNT 48
          VIOLATION OF THE NORTH DAKOTA CONSUMER FRAUD ACT
                        (N.D. CENT. CODE § 51-15-02)
          490. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          491. This claim is brought by Plaintiff on behalf of North Dakota

 purchasers who are members of the Class.


                                          - 120 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.127     Page 127 of 142



          492. The North Dakota Consumer Fraud Act (North Dakota CFA) makes

 unlawful “[t]he act, use, or employment by any person of any deceptive act or

 practice, fraud, false pretense, false promise, or misrepresentation, with the intent

 that others rely thereon in connection with the sale or advertisement of any

 merchandise.” N.D. CENT. CODE § 51-15-02.

          493. Ford, Plaintiff, and North Dakota Class members are “persons” within

 the meaning of N.D. CENT. CODE § 51-15-02(4).

          494. Ford engaged in the “sale” of “merchandise” within the meaning of

 N.D. CENT. CODE § 51-15-02(3), (5).

          495. Ford knowingly committed the conduct described above and

 therefore, under N.D. CENT. CODE § 51-15-09, Ford is liable to Plaintiff for treble

 damages in amounts to be proven at trial, as well as attorneys’ fees, costs, and

 disbursements. Plaintiff further seeks an order enjoining Ford’s unfair and/or

 deceptive acts or practices, and other just and proper available relief under the

 North Dakota CFA.

                                        COUNT 49
          VIOLATION OF THE OHIO CONSUMER SALES PRACTICES ACT
                  (OHIO REV. CODE ANN. § 1345.01 ET SEQ.)
          496. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.




                                         - 121 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.128     Page 128 of 142



          497. This claim is brought by Plaintiff on behalf of Ohio purchasers who

 are members of the Class.

          498. Ohio Consumer Sales Practices Act (Ohio CSPA), OHIO REV. CODE

 ANN. § 1345.02, broadly prohibits unfair or deceptive acts or practices in

 connection with a consumer transaction. Specifically, and without limitation of the

 broad prohibition, the Act prohibits (1) representing that Affected Vehicles have

 characteristics, uses, benefits, and qualities which they do not have,

 (2) representing that Affected Vehicles are of a particular standard, quality, and

 grade when they are not, (3) advertising Affected Vehicles with the intent not to

 sell them as advertised and certified, and (4) engaging in acts or practices which

 are otherwise unfair, misleading, false, or deceptive to the consumer. OHIO REV.

 CODE ANN. § 1345.02.

          499. The Ohio Attorney General has made available for public inspection

 prior state court decisions which have held that the acts and omissions of Ford in

 this Complaint, including but not limited to the failure to honor both implied

 warranties and express warranties, the making and distribution of false, deceptive,

 and/or misleading representations, and the concealment and/or non-disclosure of a

 dangerous defect, constitute deceptive sales practices in violation of the OCSPA.

 These cases include, but are not limited to, the following:


                   a.   Mason v. Mercedes Benz USA, LLC (OPIF #10002382);

                                         - 122 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.129    Page 129 of 142



                   b.   State ex rel. Betty D. Montgomery v. Volkswagen Motor Co.
                        (OPIF #10002123);

                   c.   State ex rel. Betty D. Montgomery v. Bridgestone/Firestone,
                        Inc. (OPIF #10002025);

                   d.   Bellinger v. Hewlett-Packard Co., No. 20744, 2002 Ohio App.
                        LEXIS 1573 (Ohio Ct. App. Apr. 10, 2002) (OPIF #10002077);

                   e.   Borror v. MarineMax of Ohio, No. OT-06-010, 2007 Ohio App.
                        LEXIS 525 (Ohio Ct. App. Feb. 9, 2007) (OPIF #10002388);

                   f.   State ex rel. Jim Petro v. Craftmatic Org., Inc. (OPIF
                        #10002347);

                   g.   Mark J. Craw Volkswagen, et al. v. Joseph Airport Toyota, Inc.
                        (OPIF #10001586);

                   h.   State ex rel. William J. Brown v. Harold Lyons, et al. (OPIF
                        #10000304);

                   i.   Brinkman v. Mazda Motor of Am., Inc. (OPIF #10001427);

                   j.   Khouri v. Don Lewis (OPIF #100001995);

                   k.   Mosley v. Performance Mitsubishi aka Automanage (OPIF
                        #10001326);

                   l.   Walls v. Harry Williams dba Butch’s Auto Sales (OPIF
                        #10001524); and

                   m.   Brown v. Spears (OPIF #10000403).

          500. Ford is a “supplier” as that term is defined in OHIO REV. CODE ANN.

 § 1345.01(C).

          501. Plaintiff and Ohio Class members are “consumers” as that term is

 defined in OHIO REV. CODE ANN. § 1345.01(D), and their purchase or lease of one




                                           - 123 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.130    Page 130 of 142



 or more Affected Vehicles is a “consumer transaction” within the meaning of OHIO

 REV. CODE ANN. § 1345.01(A).

          502. As a result of the foregoing wrongful conduct, Plaintiff has been

 damaged in an amount to be proven at trial and seek all just and proper remedies,

 including but not limited to actual and statutory damages, an order enjoining

 Ford’s deceptive and unfair conduct, treble damages, court costs, and reasonable

 attorneys’ fees, pursuant to OHIO REV. CODE ANN. § 1345.09 et seq.

                                        COUNT 50
                        VIOLATION OF THE OREGON UNLAWFUL
                                TRADE PRACTICES ACT
                           (OR. REV. STAT. § 646.605 ET SEQ.)
          503. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          504. This claim is brought by Plaintiff on behalf of Oregon purchasers who

 are members of the Class.

          505. The Oregon Unfair Trade Practices Act (Oregon UTPA) prohibits a

 person from, in the course of the person’s business, doing any of the following:

 representing that goods have characteristics uses, benefits, or qualities that they do

 not have; representing that goods are of a particular standard or quality if they are

 of another; advertising goods or services with intent not to provide them as

 advertised and certified; and engaging in any other unfair or deceptive conduct in

 trade or commerce. OR. REV. STAT. § 646.608(1). Ford failed to disclose that the

                                         - 124 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.131    Page 131 of 142



 Affected Vehicles do not have the advertised and certified fuel economy; and (4)

 that emissions and fuel economy were far worse than a reasonable consumer would

 expect given the premium paid for these vehicles over a comparable vehicle.

          506. Ford is a person within the meaning of OR. REV. STAT. § 646.605(4).

          507. Each Affected Vehicle is a “good” obtained primarily for personal

 family or household purposes within the meaning of OR. REV. STAT. § 646.605(6).

          508. Plaintiff is entitled to recover the greater of actual damages or $200

 pursuant to OR. REV. STAT. § 646.638(1). Plaintiff is also entitled to punitive

 damages because Ford engaged in conduct amounting to a particularly aggravated,

 deliberate disregard of the rights of others.

                                         COUNT 51
                          VIOLATION OF THE RHODE ISLAND
                              UNFAIR TRADE PRACTICES
                          AND CONSUMER PROTECTION ACT
                            (R.I. GEN. LAWS § 6-13.1 ET SEQ.)
          509. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          510. This claim is brought by Plaintiff on behalf of Rhode Island

 purchasers who are members of the Class.

          511. Rhode Island’s Unfair Trade Practices and Consumer Protection Act

 (Rhode Island CPA) prohibits “unfair or deceptive acts or practices in the conduct

 of any trade or commerce,” including “[e]ngaging in any act or practice that is

 unfair or deceptive to the consumer” and “[u]sing any other methods, acts or
                                          - 125 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.132    Page 132 of 142



 practices which mislead or deceive members of the public in a material respect.”

 R.I. GEN. LAWS § 6-13.1-1(6).

          512. Ford, Plaintiff, and Rhode Island Class members are “persons” within

 the meaning of R.I. GEN. LAWS § 6-13.1-1(3).

          513. Ford was engaged in “trade” and “commerce” within the meaning of

 R.I. GEN. LAWS § 6-13.1-1(5).

          514. Plaintiff purchased or leased Affected Vehicles primarily for personal,

 family, or household purposes within the meaning of R.I. GEN. LAWS § 6-13.1-

 5.2(a).

          515. Plaintiff is entitled to recover the greater of actual damages or $200

 pursuant to R.I. GEN. LAWS § 6-13.1-5.2(a). Plaintiff also seeks punitive damages

 at the discretion of the Court.

                                         COUNT 52
                        VIOLATION OF THE SOUTH DAKOTA DECEPTIVE
                                      TRADE PRACTICES
                             AND CONSUMER PROTECTION LAW
                               (S.D. CODIFIED LAWS § 37-24-6)
          516. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          517. This claim is brought by Plaintiff on behalf of South Dakota

 purchasers who are members of the Class.

          518. The South Dakota Deceptive Trade Practices and Consumer

 Protection Law (South Dakota CPL) prohibits deceptive acts or practices, which
                                          - 126 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.133    Page 133 of 142



 include “[k]nowingly act[ing], us[ing], or employ[ing] any deceptive act or

 practice, fraud, false pretense, false promises, or misrepresentation or to conceal,

 suppress, or omit any material fact in connection with the sale or advertisement of

 any merchandise, regardless of whether any person has in fact been misled,

 deceived, or damaged thereby.” S.D. CODIFIED LAWS §§ 37-24-6(1), 37-24-31.

          519. Under S.D. CODIFIED LAWS § 37-24-31, Plaintiff is entitled to a

 recovery of their actual damages suffered as a result of Ford’s acts and practices.

                                         COUNT 53
                VIOLATION OF THE VERMONT CONSUMER FRAUD ACT
                       (VT. STAT. ANN. TIT. 9, § 2451 ET SEQ.)
          520. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          521. This claim is brought by Plaintiff on behalf of Vermont purchasers

 who are members of the Class.

          522. The Vermont Consumer Fraud Act (Vermont CFA) makes unlawful

 “[u]nfair methods of competition in commerce, and unfair or deceptive acts or

 practices in commerce.” VT. STAT. ANN. TIT. 9, § 2453(a).

          523. Ford was a seller within the meaning of VT. STAT. ANN. TIT. 9,

 § 2451(a)(c).

          524. Plaintiff is entitled to recover “appropriate equitable relief” and “the

 amount of [their] damages, or the consideration or the value of the consideration


                                           - 127 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.134    Page 134 of 142



 given by [them], reasonable attorney’s fees, and exemplary damages not exceeding

 three times the value of the consideration given by [them],” pursuant to VT. STAT.

 ANN. TIT. 9, § 2461(b).

                                        COUNT 54
           VIOLATION OF THE VIRGINIA CONSUMER PROTECTION ACT
                      (VA. CODE ANN. § 59.1-196 ET SEQ.)
          525. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          526. This claim is brought by Plaintiff on behalf of Virginia purchasers

 who are members of the Class.

          527. The Virginia Consumer Protection Act (Virginia CPA) lists prohibited

 “practices,” which include “[u]sing any other deception, fraud, false pretense, false

 promise, or misrepresentation in connection with a consumer transaction.” VA.

 CODE ANN. § 59.1-200.

          528. Ford is a “supplier” under VA. CODE ANN. § 59.1-198.

          529. Each sale and lease of an Affected Vehicle was a “consumer

 transaction” within the meaning of VA. CODE ANN. § 59.1-198.

          530. Pursuant to VA. CODE ANN. § 59.1-204, Plaintiff seeks monetary relief

 against Ford measured as the greater of (a) actual damages in an amount to be

 determined at trial and (b) statutory damages in the amount of $500 for each

 Plaintiff. Because Ford’s conduct was committed willfully and knowingly, Plaintiff


                                         - 128 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19           PageID.135    Page 135 of 142



 is entitled to recover, for each plaintiff, the greater of (a) three times actual

 damages or (b) $1,000.

          531. Plaintiff also seeks an order enjoining Ford’s unfair and/or deceptive

 acts or practices, punitive damages, and attorneys’ fees, and any other just and

 proper relief available under VA. CODE ANN. § 59.1-204 et seq.

                                         COUNT 55
                           VIOLATION OF THE WASHINGTON
                             CONSUMER PROTECTION ACT
                        (WASH. REV. CODE ANN. § 19.86.010 ET SEQ.)
          532. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          533. This claim is brought by Plaintiff on behalf of Washington purchasers

 who are members of the Class.

          534. The Washington Consumer Protection Act (Washington CPA)

 broadly prohibits “[u]nfair methods of competition and unfair or deceptive acts or

 practices in the conduct of any trade or commerce.” WASH. REV. CODE. ANN.

 § 19.96.010.

          535. Ford committed the acts complained of herein in the course of “trade”

 or “commerce” within the meaning of WASH. REV. CODE. ANN. § 19.96.010.

          536. Ford is liable to Plaintiff for damages in amounts to be proven at trial,

 including attorneys’ fees, costs, and treble damages, as well as any other remedies

 the Court may deem appropriate under WASH. REV. CODE. ANN. § 19.86.090.

                                          - 129 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.136    Page 136 of 142



                                         COUNT 56
                   VIOLATION OF THE WISCONSIN DECEPTIVE TRADE
                                  PRACTICES ACT
                                (WIS. STAT. § 110.18)
          537. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          538. This claim is brought by Plaintiff on behalf of Wisconsin purchasers

 who are members of the Class.

          539. The Wisconsin Deceptive Trade Practices Act (Wisconsin DTPA)

 prohibits a “representation or statement of fact which is untrue, deceptive or

 misleading.” WIS. STAT. § 100.18(1).

          540. Ford is a “person, firm, corporation or association” within the

 meaning of WIS. STAT. § 100.18(1).

          541. Plaintiff and Wisconsin Class members are members of “the public”

 within the meaning of WIS. STAT. § 100.18(1). Plaintiff purchased or leased one or

 more Affected Vehicles.

          542. Plaintiff is entitled to damages and other relief provided for under

 WIS. STAT. § 100.18(11)(b)(2). Because Ford’s conduct was committed knowingly

 and/or intentionally, Plaintiff is entitled to treble damages.

          543. Plaintiff also seeks court costs and attorneys’ fees under WIS. STAT.

 § 110.18(11)(b)(2).




                                          - 130 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.137    Page 137 of 142



                                         COUNT 57
          VIOLATION OF THE WYOMING CONSUMER PROTECTION ACT
                      (WYO. STAT. § 40-12-105 ET SEQ.)
          544. Plaintiff hereby incorporates by reference the allegations contained in

 the preceding paragraphs of this complaint.

          545. This claim is included here for notice purposes only. Once the

 statutory notice period has expired, Plaintiff will amend his complaint to bring this

 claim on behalf of Wyoming purchasers who are members of the Class.

          546. Pursuant to WYO. STAT. § 40-12-108(a), once the statutory notice

 period has expired, Plaintiffs will amend to seek monetary relief against Ford

 measured as actual damages in an amount to be determined at trial, in addition to

 any other just and proper relief available under the Wyoming CPA.

          547. Plaintiff will send a letter complying with WYO. STAT. § 45-12-109 to

 Ford. If Ford fail to remedy their unlawful conduct, Plaintiff will seek all damages

 and relief to which Plaintiff is entitled.

          548. Notice pursuant to: Alabama Code § 8-19-10(e); Alaska Statutes

 § 45.50.535; California Civil Code § 1782; Georgia Code § 10-1-399; Indiana

 Code § 24-5-0.5-5(a); Maine Revised Statutes, Title 5, § 50-634(g); Massachusetts

 General Laws Chapter 93A, § 9(3); Texas Business & Commercial Code § 17.505;

 West Virginia Code § 46A-6-106(b); and Wyoming Statutes § 40-12-109 was sent

 to Ford on May 6, 2019.


                                          - 131 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19         PageID.138    Page 138 of 142



                                        COUNT 58
                           BREACH OF EXPRESS WARRANTY
          549. Plaintiff realleges and incorporates by reference all paragraphs alleged

 herein.

          550. Defendant was a merchant with respect to motor vehicles.

          551. In selling its vehicles, Ford expressly warranted in advertisements,

 including in the stickers affixed to the windows of its vehicles, that its vehicles

 provided a favorable fuel economy of specific MPGs, depending on the vehicle.

          552. These affirmations and promises were part of the basis of the bargain

 between the parties.

          553. Defendant breached these warranties arising from its advertisements,

 including window stickers, because the fuel economy ratings for its vehicles were

 inaccurate.

          554. As a direct and proximate result of Ford’s breach of express

 warranties, Plaintiff and members of the Class have been damaged in an amount to

 be determined at trial.

                                        COUNT 59
                                            FRAUD
          555. Plaintiff realleges and incorporates by reference all paragraphs alleged

 herein.




                                          - 132 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19        PageID.139    Page 139 of 142



          556. Defendant affirmatively misrepresented and concealed material facts

 concerning the fuel economy of its vehicles.

          557. Defendant had a duty to disclose the true fuel economy based on its

 superior knowledge and affirmative misrepresentations to the contrary.

          558. Defendant affirmatively misrepresented and/or actively concealed

 material facts, in whole or in part, intending to induce Plaintiff and members of the

 Class to purchase their vehicles and at a higher price than they otherwise would

 have.

          559. Plaintiff and the Class were unaware of these omitted material facts

 and would not have acted as they did if they had known of the concealed and/or

 suppressed facts.

                                        COUNT 60
                          NEGLIGENT MISREPRESENTATION
          560. Plaintiff realleges and incorporates by reference all paragraphs alleged

 herein.

          561. Defendant made fuel economy representations to Plaintiff and

 members of the Class that were not true.

          562. Defendant had no reasonable grounds for believing these

 representations were true when they made them, yet they intended that Plaintiff

 and Class members rely on these misrepresentations.



                                          - 133 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19          PageID.140    Page 140 of 142



          563. Plaintiff reasonably relied on Defendant’s representations and as a

 result Plaintiff and Class member were harmed.

                                           COUNT 61
                                     UNJUST ENRICHMENT
          564. Plaintiff realleges and incorporates by reference all paragraphs alleged

 herein.

          565. Because of Ford’s wrongful acts and omissions, Ford charged a higher

 price for its vehicles than the vehicles’ true value and Ford obtained monies which

 rightfully belong to Plaintiff.

          566. Defendant enjoyed the benefit of increased financial gains, to the

 detriment of Plaintiff and other Class members. It would be inequitable and unjust

 for Ford to retain these wrongfully obtained profits.

          567. Plaintiff, therefore, seeks an order requiring Ford to make restitution

 to him and other members of the Class.

                                 REQUEST FOR RELIEF
          WHEREFORE, Plaintiff, individually and on behalf of all others similarly

 situated, respectfully request that the Court enter judgment in their favor and against

 Defendants, as follows:

          A.       Determine this action may be maintained as a Class action with respect

 to the Class and certify it as such under Rule 23(b)(3), or alternatively certify all




                                            - 134 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19            PageID.141    Page 141 of 142



 issues and claims that are appropriately certified, and designate and appoint Plaintiff

 as Class Representative and their counsel as Class Counsel;

          B.       Declare, adjudge and decree the conduct of the Defendant as alleged

 herein to be unlawful, unfair, and deceptive;

          C.       Notify all Class members about the lower fuel economy ratings and

 higher emissions at Ford’s expense and provide correct fuel economy and emissions

 ratings;

          D.       Award Plaintiff and Class members restitution of all monies paid to

 Defendant as a result of unlawful, deceptive, and unfair business practices;

          E.       Award Plaintiff and Class members actual, compensatory damages as

 proven at trial;

          F.       Award Plaintiff and Class members reasonable attorneys’ fees, costs,

 and pre- and post-judgment interest;

          G.       Restitution, including at the election of Class members, recovery of the

 purchase price of their Affected Vehicles, or the overpayment or diminution in value

 of their Affected Vehicles; and

          H.       Such other or further relief as may be appropriate.

                               DEMAND FOR JURY TRIAL
          Plaintiff hereby demand a jury trial for all claims so triable.




                                             - 135 -
 010825-11/1123535 V1
Case 3:19-cv-11319-RHC-APP ECF No. 1 filed 05/06/19   PageID.142   Page 142 of 142



 DATED: May 6, 2019                  Respectfully Submitted,

                                     By: /s/ Steve W. Berman
                                         Steve W. Berman
                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                     1301 Second Avenue, Suite 2000
                                     Seattle, WA 98101
                                     Telephone: (206) 623-7292
                                     Facsimile: (206) 623-0594
                                     steve@hbsslaw.com
                                     Robert C. Hilliard
                                     HILLIARD MARTINEZ GONZALES LLP
                                     719 S. Shoreline Boulevard
                                     Corpus Christi, Texas 78401
                                     Telephone No.: 361.882.1612
                                     Facsimile No.: 361.882.3015
                                     hmgservice@hmglawfirm.com




                                    - 136 -
 010825-11/1123535 V1
